                                                 EXHIBIT A
Case 18-14820-CMA   Doc 175-1   Filed 06/11/21   Ent. 06/11/21 15:15:50   Pg. 1 of 105
Case: 16-2347   Document: 00117312786   Page: 1       Date Filed: 07/11/2018    Entry ID: 6183110




                  United States Court of Appeals
                               For the First Circuit


      No. 16-2347

                                     HAYAT SINDI,

                                Plaintiff, Appellee,

                                            v.

                     SAMIA EL-MOSLIMANY and ANN EL-MOSLIMANY,

                              Defendants, Appellants.


                  APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                    [Hon. Indira Talwani, U.S. District Judge]


                                         Before

                              Barron, Selya and Stahl,
                                   Circuit Judges.


           John A. Kiernan, with whom Bonner Kiernan Trebach & Crociata,
      LLP was on brief, for appellants.
           Eugene Volokh, pro se, on brief for Eugene Volokh, amicus
      curiae.
           David H. Rich, with whom Suzanne Elovecky and Todd & Weld LLP
      were on brief, for appellee.


                                     July 11, 2018




     Case 18-14820-CMA   Doc 175-1   Filed 06/11/21    Ent. 06/11/21 15:15:50   Pg. 2 of 105
Case: 16-2347   Document: 00117312786         Page: 2       Date Filed: 07/11/2018    Entry ID: 6183110



                  SELYA, Circuit Judge.             This case implicates a plethora

      of issues arising in the shadow of the First Amendment.                                Most

      notably, it requires us to address the power of a court to impose

      a prior restraint in the form of a permanent injunction forbidding

      the publication of words — words that the court believes have been

      used to defame the plaintiff in the past and are likely to be

      repeated.    The case also presents issues as to whether, consistent

      with the First Amendment and state law, the evidence adduced at

      trial     allowed     the     jury     to    find       defendant-appellant            Samia

      El-Moslimany        (Samia)    liable       for       intentional      infliction        of

      emotional distress and to find Samia and her mother, defendant-

      appellant Ann El-Moslimany (Ann), liable for defamation, tortious

      interference     with       contract,       and       tortious     interference        with

      advantageous relations.           Finally, it presents issues as to whether

      the damages awarded on these claims, totaling in the millions of

      dollars, are excessive.

                  After     careful        consideration,         we    conclude      that    the

      district court's permanent injunction cannot survive the strict

      scrutiny that the Constitution demands for prior restraints on

      speech.     Thus, we vacate the injunction.                      We affirm the jury's

      findings of liability on most (but not all) of Dr. Sindi's tort

      claims and affirm the corresponding money judgments (some that

      represent the jury's assessment of damages and some that represent

      the district court's remittitur of jury awards).                     Not so the claim


                                                - 2 -

     Case 18-14820-CMA      Doc 175-1      Filed 06/11/21    Ent. 06/11/21 15:15:50    Pg. 3 of 105
Case: 16-2347    Document: 00117312786      Page: 3       Date Filed: 07/11/2018    Entry ID: 6183110



      for tortious interference with advantageous relations: finding the

      evidence insufficient, we vacate the jury awards on that claim and

      direct the entry of judgment for the appellants.

                                                  I.

                   We offer only a sketch of the relevant events and travel

      of the case, reserving a fuller elaboration for our discussion of

      specific issues.        For these purposes, we take the facts in the

      light most hospitable to the jury verdict, consistent with record

      support.     See Casillas-Díaz v. Palau, 463 F.3d 77, 79 (1st Cir.

      2006).

                   In   November    of    2010,        Samia   and   her   husband,    Fouad

      Dehlawi, hosted a Thanksgiving dinner at their Seattle-area home.

      Their guest list included the plaintiff, Dr. Hayat Sindi, a

      prominent Saudi scientist and entrepreneur who was then a visiting

      scholar at Harvard University.               Several months later, Samia came

      to believe that her husband and Dr. Sindi were engaged in a

      meretricious relationship.           For the next five years, Samia and Ann

      published a series of web posts pertaining to Dr. Sindi in a

      variety of forums, including Amazon.com, Facebook, the Washington

      Post website, and various blogs.             They also sent e-mails regarding

      Dr. Sindi to members of the scientific community and to investors

      in   Dr.    Sindi's    Institute      for    Imagination       and   Ingenuity      (i2

      Institute).       Among other calumnies, the appellants accused Dr.

      Sindi of fraudulently obtaining her doctorate by paying a colleague


                                              - 3 -

     Case 18-14820-CMA      Doc 175-1    Filed 06/11/21    Ent. 06/11/21 15:15:50   Pg. 4 of 105
Case: 16-2347   Document: 00117312786       Page: 4    Date Filed: 07/11/2018    Entry ID: 6183110



      to ghostwrite her dissertation, repeatedly lying about her age in

      order to obtain awards meant for younger scientists, and inflating

      her resumé by falsely touting her role in Harvard's Diagnostics

      for All initiative.

                  Dr. Sindi did not take this campaign of vilification

      lightly.      On January 25, 2013, she sued Samia and Ann in a

      Massachusetts state court.             Her complaint alleged defamation,

      intentional       infliction      of      emotional         distress,      tortious

      interference      with     contract,     and     tortious     interference      with

      advantageous relations.         Citing diversity of citizenship and the

      existence of a controversy in the requisite amount, Samia and Ann

      removed the case to the federal district court.                    See 28 U.S.C.

      §§   1332(a), 1441(a).        Following some pretrial skirmishing (not

      relevant here) and extensive discovery, the case went to trial on

      July 11, 2016.

                  The    trial     lasted     seven     days    (exclusive       of   jury

      deliberations).      At the close of all the evidence, the district

      court denied the appellants' motion for judgment as a matter of

      law, see Fed. R. Civ. P. 50(a), and sent the case to the jury.                    In

      the course of its jury instructions, the court encouraged the

      jurors to consult a nine-page document (referred to as a "chalk"),

      which listed approximately 132 allegedly defamatory statements




                                             - 4 -

     Case 18-14820-CMA    Doc 175-1   Filed 06/11/21    Ent. 06/11/21 15:15:50   Pg. 5 of 105
Case: 16-2347     Document: 00117312786      Page: 5       Date Filed: 07/11/2018    Entry ID: 6183110



      attributed to Samia and/or Ann.1               Neither Samia nor Ann objected

      to this portion of the instructions.

                    The jury returned a general verdict in Dr. Sindi's favor

      on all but one of the submitted claims.                 It found Samia liable for

      intentional infliction of emotional distress; absolved Ann of that

      charge; and found both Samia and Ann liable for defamation,

      tortious interference with contract, and tortious interference

      with advantageous relations.               The jury awarded damages totaling

      $3,500,000.2

                    The    jury   verdict     generated        a   flurry     of    post-trial

      activity.         Samia and Ann renewed their motion for judgment as a

      matter of law, see Fed. R. Civ. P. 50(b), and moved alternatively

      for either a new trial or a remittitur, see Fed. R. Civ. P. 59(a),

      (e).       For her part, Dr. Sindi moved for a permanent injunction,

      seeking      to    enjoin   Samia    and   Ann       from    uttering    or    otherwise

      publishing a multitude of described statements.                         On August 18,




             1
             The chalk, prepared by Dr. Sindi's counsel, purported to
      encapsulate evidence presented at trial. It had been referred to
      by Dr. Sindi's counsel during closing argument, without objection.
      A copy of the chalk is reprinted as Appendix A.

             2
             Specifically, the jury found Samia liable for damages in
      the amount of $100,000 for intentional infliction of emotional
      distress, $400,000 for defamation, $2,000,000 for tortious
      interference with contract, and $400,000 for tortious interference
      with advantageous relations.     The jury found Ann liable for
      $100,000 for defamation, $400,000 for tortious interference with
      contract, and $100,000 for tortious interference with advantageous
      relations.


                                               - 5 -

     Case 18-14820-CMA      Doc 175-1     Filed 06/11/21    Ent. 06/11/21 15:15:50    Pg. 6 of 105
Case: 16-2347    Document: 00117312786      Page: 6       Date Filed: 07/11/2018    Entry ID: 6183110



      2016, the district court granted Dr. Sindi's motion and enjoined

      the appellants from publishing "orally, in writing, through direct

      electronic communications, or by directing others to websites or

      blogs reprinting" six statements that the district court concluded

      were defamatory.

                   Some six weeks later, the district court denied the

      appellants' motion for judgment as a matter of law.                      At the same

      time, the court denied their alternative motion for a new trial or

      a remittitur, with two exceptions.                  First, the court granted a

      remittitur of the damages awarded against Samia for tortious

      interference with contract (directing Dr. Sindi to remit all of

      the $2,000,000 verdict on that claim in excess of $576,000).                        See

      Sindi v. El-Moslimany, No. 13-cv-10798, 2016 WL 5867403, at *6 (D.

      Mass. Oct. 6, 2016).              Second, it granted a remittitur of the

      damages     awarded    against      Ann    for      tortious    interference       with

      contract (directing Dr. Sindi to remit all of the $400,000 verdict

      on that claim in excess of $144,000).               See id.    The court proceeded

      to enter an amended final judgment, which included prejudgment

      interest, see Mass. Gen. Laws ch. 231, § 6B, costs, and the

      permanent injunction.3

                   This timely appeal ensued.              Following oral argument, we

      directed the parties to submit supplemental briefs designed to


            3   A copy of the Amended Final Judgment is reprinted as Appendix
      B.


                                                - 6 -

     Case 18-14820-CMA      Doc 175-1    Filed 06/11/21    Ent. 06/11/21 15:15:50   Pg. 7 of 105
Case: 16-2347   Document: 00117312786    Page: 7       Date Filed: 07/11/2018    Entry ID: 6183110



      answer certain questions affecting the validity vel non of the

      permanent injunction.      We have received those supplemental briefs,

      along with a thoughtful amicus brief, and the appeal is now ripe

      for decision.

                                            II.

                  We review the district court's denial of a motion for

      judgment as a matter of law de novo.               See Trainor v. HEI Hosp.,

      LLC, 699 F.3d 19, 26 (1st Cir. 2012). In conducting this tamisage,

      we examine the record in the light most favorable to the nonmovant

      and will reverse "only if reasonable persons could not have reached

      the conclusion that the jury embraced."              Sanchez v. P.R. Oil Co.,

      37 F.3d 712, 716 (1st Cir. 1994).

                  Our review of the district court's denial of a motion

      for a new trial under Rule 59 "is even more circumscribed."                      Id.

      at 717.     A trial court may "set aside a jury's verdict and order

      a new trial only if the verdict is against the demonstrable weight

      of the credible evidence or results in a blatant miscarriage of

      justice."     Id.    When a movant attacks an award of damages as

      excessive, a court may remit the award only if "the award exceeds

      any rational appraisal or estimate of the damages that could be

      based upon the evidence before it."                 Trainor, 699 F.3d at 29

      (quoting Wortley v. Camplin, 333 F.3d 284, 297 (1st Cir. 2003)).

      We review the district court's adjudication of a motion for either




                                           - 7 -

     Case 18-14820-CMA    Doc 175-1   Filed 06/11/21    Ent. 06/11/21 15:15:50   Pg. 8 of 105
Case: 16-2347   Document: 00117312786        Page: 8       Date Filed: 07/11/2018    Entry ID: 6183110



      a new trial or a remittitur for abuse of discretion.                           See id.;

      Sanchez, 37 F.3d at 717.

                     Since this case comes to us by means of our diversity

      jurisdiction, we must look to state law for the substantive rules

      of decision.           See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78

      (1938); Sanders v. Phoenix Ins. Co., 843 F.3d 37, 42 (1st Cir.

      2016).     In this instance, we — like the court below — follow the

      parties' lead and look to the substantive law of Massachusetts.

      See Shay v. Walters, 702 F.3d 76, 80 (1st Cir. 2012).

                                               III.

                     We begin our analysis with the defamation claims.                      In

      Massachusetts, a defamation plaintiff must establish that "[t]he

      defendant made a statement, concerning the plaintiff, to a third

      party";        that    such   "statement       could     damage    the    plaintiff's

      reputation in the community"; that "[t]he defendant was at fault

      in making the statement"; and that "[t]he statement either caused

      the plaintiff economic loss . . . or is actionable without proof

      of economic loss."            Ravnikar v. Bogojavlensky, 782 N.E.2d 508,

      510-11 (Mass. 2003).          "A false statement that 'would tend to hold

      the plaintiff up to scorn, hatred, ridicule or contempt, in the

      minds     of     any    considerable     and     respectable       segment      in   the

      community,' [is] considered defamatory."                      Phelan v. May Dep't

      Stores Co., 819 N.E.2d 550, 553 (Mass. 2004) (quoting Stone v.

      Essex Cty. Newspapers, Inc., 330 N.E.2d 161, 165 (Mass. 1975)).


                                               - 8 -

     Case 18-14820-CMA        Doc 175-1   Filed 06/11/21    Ent. 06/11/21 15:15:50   Pg. 9 of 105
Case: 16-2347   Document: 00117312786       Page: 9     Date Filed: 07/11/2018     Entry ID: 6183110



                   The    First   Amendment,     made    applicable      to      the    states

      through the Fourteenth Amendment, overlays state defamation law

      and imposes a number of constraints on a plaintiff who seeks relief

      for defamation.4       See N.Y. Times Co. v. Sullivan, 376 U.S. 254,

      276-77, 283-84 (1964).         This is as it should be: "it is essential

      that the First Amendment protect some erroneous publications as

      well as true ones" in order "to insure the ascertainment and

      publication of the truth about public affairs."                      St. Amant v.

      Thompson, 390 U.S. 727, 732 (1968).                 It follows that a public

      figure may recover for defamation only if she proves actual malice

      by clear and convincing evidence. See Gertz v. Robert Welch, Inc.,

      418   U.S.   323,    342    (1974).      That   is,    such    a   plaintiff        must

      demonstrate with convincing clarity that "the defamatory falsehood

      was made with knowledge of its falsity or with reckless disregard

      for the truth."       Id.    This requirement applies both to plaintiffs

      whose "pervasive fame or notoriety" makes them "public figure[s]

      for all purposes and in all contexts" and to plaintiffs who are




            4Samia and Ann also invoke the protections of Article 16 of
      the Massachusetts Declaration of Rights. They have not developed,
      though, any separate analysis under this provision. And in any
      event, "the criteria which have been established by the United
      States Supreme Court for judging claims arising under the First
      Amendment . . . are equally appropriate to claims brought under
      cognate provisions of the Massachusetts Constitution." Doe v. Sex
      Offender Registry Bd., 947 N.E.2d 9, 28 (Mass. 2011) (quoting Ops.
      of Justices, 440 N.E.2d 1159, 1160 (Mass. 1982)).


                                             - 9 -

      Case 18-14820-CMA     Doc 175-1   Filed 06/11/21    Ent. 06/11/21 15:15:50       Pg. 10 of
                                              105
Case: 16-2347   Document: 00117312786       Page: 10        Date Filed: 07/11/2018     Entry ID: 6183110



      public figures with respect to the "limited range of issues"

      surrounding the claimed defamation.               Id. at 351.

                      In proving actual malice, a defamation plaintiff must

      shoulder a heavy burden.             The Supreme Court has underscored that

      "[a] reckless disregard for the truth . . . requires more than a

      departure from reasonably prudent conduct."                   Harte-Hanks Commc'ns,

      Inc. v. Connaughton, 491 U.S. 657, 688 (1989) (internal quotation

      marks omitted).           Thus, a public-figure plaintiff must point to

      clear     and    convincing     evidence       that     the    defendant       made    the

      challenged statement with a "high degree of awareness of [its]

      probable falsity," Vascular Sols., Inc. v. Marine Polymer Techs.,

      Inc., 590 F.3d 56, 60 (1st Cir. 2009) (per curiam) (quoting

      Garrison v. Louisiana, 379 U.S. 64, 74 (1964)), or "entertained

      serious doubts as to the truth of his publication," id. (quoting

      St. Amant, 390 U.S. at 731).

                      Of course, a statement is not actionable "unless in a

      given context it reasonably can be understood as having an easily

      ascertainable and objectively verifiable meaning."                         Levinsky's,

      Inc. v. Wal-Mart Stores, Inc., 127 F.3d 122, 129 (1st Cir. 1997).

      Statements        that    are    merely     "'imaginative          expression'"         or

      "'rhetorical hyperbole'" — in other words, statements that "no

      reasonable       person    would     believe     presented       facts"    —     are   not

      actionable.       Id. at 128 (quoting Milkovich v. Lorain Journal Co.,

      497 U.S. 1, 17, 20 (1990)).


                                              - 10 -

       Case 18-14820-CMA       Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 11 of
                                                 105
Case: 16-2347   Document: 00117312786    Page: 11        Date Filed: 07/11/2018     Entry ID: 6183110



                  We caution, however, that the First Amendment does not

      command "a wholesale defamation exemption" for statements that

      "might be labeled 'opinion[s].'"               Milkovich, 497 U.S. at 18.

      Rather, "[a] statement couched as an opinion that presents or

      implies the existence of facts which are capable of being proven

      true or false can be actionable."           Levinsky's, 127 F.3d at 127.

                  The First Amendment imposes yet another safeguard with

      respect to awards of damages for defamation.                      It requires an

      appellate court to review the supporting evidence independently.

      See Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485,

      510-11 (1984).        Thus, we must afford plenary review to "mixed

      fact/law matters which implicate core First Amendment concerns,"

      such as the jury's conclusions regarding falsity and actual malice.

      AIDS Action Comm. of Mass., Inc. v. MBTA, 42 F.3d 1, 7 (1st Cir.

      1994); see Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of

      Bos., 515 U.S. 557, 567 (1995).           Put another way, we must ensure

      that the jury's verdict "does not constitute a forbidden intrusion

      on the field of free expression."              N.Y. Times Co., 376 U.S. at

      285.

                  Withal,    "[i]ndependent         review      is   not    a     limitless

      ransacking of the record as a whole."                  Mandel v. Bos. Phoenix,

      Inc., 456 F.3d 198, 208 (1st Cir. 2006).                  The usual deferential

      Rule 50 standard applies to mixed fact/law questions that do not

      implicate First Amendment concerns.             See Bose Corp., 466 U.S. at


                                           - 11 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 12 of
                                              105
Case: 16-2347   Document: 00117312786     Page: 12        Date Filed: 07/11/2018     Entry ID: 6183110



      514 n.31.        Causation is such a question.                See Fiori v. Truck

      Drivers, Local 170, 354 F.3d 84, 89 (1st Cir. 2004).                           So, too,

      deference is due to the jury's assessment of witness credibility.

      See Hurley, 515 U.S. at 567; Mandel, 456 F.3d at 208.

                                              A.

                     With this backdrop in place, we proceed to examine the

      vitriol-soaked comments that fueled the defamation claims at issue

      here.     Our starting point is clear: Dr. Sindi, an appointee of

      Saudi King Abdullah to his government's Shura Council and a

      goodwill ambassador of the United Nations Educational, Scientific

      and Cultural Organization, concedes that she is at least a limited-

      purpose public figure.       We must, therefore, independently mine the

      record    to    determine    whether    Dr.    Sindi       proved    by      clear    and

      convincing evidence that Samia and Ann maliciously defamed her.

      See Gertz, 418 U.S. at 342.

                     Following a thorough appraisal, we conclude — without

      serious     question     —    that      the     defamation          verdicts         pass

      constitutional muster.            While the record reflects a grotesque

      number of false statements that hold Dr. Sindi up to public scorn

      and contempt (including a majority of the statements memorialized

      on the chalk), the law of the case, as exemplified by the district

      court's unchallenged jury instructions, requires only that Dr.




                                            - 12 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 13 of
                                               105
Case: 16-2347   Document: 00117312786       Page: 13        Date Filed: 07/11/2018     Entry ID: 6183110



      Sindi show that one or more defamatory statements were made.5

      Therefore,     no    useful    purpose      would       be   served    by      evaluating

      separately each of the approximately 132 allegedly defamatory

      statements listed on the chalk.                Given the law of the case, it

      suffices for us to shine the light of our inquiry on three

      categories of statements that were primary focal points of the

      trial.     No more is exigible to validate the defamation verdicts

      under the district court's jury instructions.6

                                                1.

                   We start with Samia's repeated accusation — variously

      phrased and published in myriad web postings and in e-mails to

      members of the scientific community, journalists, investors in the

      i2 Institute, and State Department officials — that Dr. Sindi

      fraudulently        obtained   her     Ph.D.     from        Cambridge      University.7




            5Absent plain error, we treat the relevant jury instructions
      as the law of the case because neither Samia nor Ann interposed
      any timely objection to them. See Moore v. Murphy, 47 F.3d 8, 11
      (1st Cir. 1995); see also United States v. Hussein, 351 F.3d 9, 18
      (1st Cir. 2003) (noting that unobjected-to jury instruction
      becomes binding unless plainly erroneous).

            6Although the appellants make passing mention of their plaint
      that the defamation verdicts are against the weight of the
      evidence, they do not accompany that plaint with any developed
      argumentation.     Consequently, we deem any such challenge
      abandoned. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
      1990).

            7Although Samia disclaimed responsibility for some of these
      e-mails and posts, the jury supportably could have found that she
      authored all of them.


                                              - 13 -

       Case 18-14820-CMA     Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 14 of
                                                 105
Case: 16-2347   Document: 00117312786         Page: 14         Date Filed: 07/11/2018        Entry ID: 6183110



      Representative of this category of statements is a February 12,

      2014, e-mail to the i2 Institute's board members and sundry

      journalists that:

                  [Dr. Sindi's] research was allegedly conducted
                  and her dissertation written, by Adrian
                  Stevenson, a postdoctoral and very intimate
                  friend of Sindi. According to Sindi's live-
                  in boyfriend from 2001 to 2005, throughout the
                  writing of her dissertation, Stevenson was
                  allegedly financially compensated by Sindi's
                  father to act as her "bodyguard." [Cambridge
                  University    Professor   Christopher]    Lowe
                  confirmed that the writing style of her
                  dissertation was clearly that of Stevenson,
                  and that they were "very, very intimate
                  friends."    Furthermore, Lowe believes that
                  "money definitely changed hands." Myer Berlow
                  . . . also confirmed that she did not have the
                  basic scientific or technical knowledge to
                  have conducted the research or to have written
                  her dissertation.

                  These      statements        have       an     easily        decipherable        and

      verifiable meaning, present the existence of specific facts that

      are    capable    of   being     proven      false,        and     are    more       than   mere

      rhetorical flights of fancy.              See Levinsky's, 127 F.3d at 127-28.

      In addition, they are plainly defamatory: they impugn Dr. Sindi's

      professional        competence          while       accusing             her     of      fraud,

      notwithstanding        the    utter     absence      of      any    probative         evidence

      contradicting      Dr.       Sindi's     testimony         regarding           the    elaborate

      research    and    writing      process       she    undertook           to     complete     her

      dissertation and obtain her degree.                       See Phelan, 819 N.E.2d at

      553.



                                                - 14 -

       Case 18-14820-CMA     Doc 175-1       Filed 06/11/21      Ent. 06/11/21 15:15:50       Pg. 15 of
                                                   105
Case: 16-2347   Document: 00117312786     Page: 15        Date Filed: 07/11/2018     Entry ID: 6183110



                  The question reduces, then, to whether the statements

      were made with actual malice, that is, either with knowledge of

      their falsity or with a reckless disregard for the truth.                           See

      Bose Corp., 466 U.S. at 513.          This inquiry is both subjective and

      time-sensitive, turning on "the defendant's state of mind at the

      time of publication."       Kahl v. Bureau of Nat'l Affairs, Inc., 856

      F.3d 106, 118 (D.C. Cir. 2017).           Since "direct evidence of actual

      malice is rare," we have permitted actual malice to be proved

      through inference and circumstantial evidence alone.                     Levesque v.

      Doocy, 560 F.3d 82, 90 (1st Cir. 2009); see Connaughton, 491 U.S.

      at 668. For example, actual malice "may be found where a publisher

      fabricates an account, makes inherently improbable allegations,

      relies on a source where there is an obvious reason to doubt its

      veracity,     or    deliberately     ignores        evidence     that    calls     into

      question his published statements."                  Levesque, 560 F.3d at 90.

      Although motive alone cannot suffice to prove actual malice, it is

      a highly relevant consideration.               See Connaughton, 491 U.S. at

      665, 667-68; Vascular Sols., 590 F.3d at 61.

                  With respect to the "doctoral dissertation" statements,

      the jury was entitled to find that Samia fabricated material facts.

      Although    Samia    declared     that   the   well-known        entrepreneur       and

      scientist, Myer Berlow, "confirmed" that Dr. Sindi lacked the

      prerequisite scientific or technical prowess to have written her

      dissertation, Berlow testified unequivocally that he had never


                                            - 15 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 16 of
                                               105
Case: 16-2347    Document: 00117312786     Page: 16        Date Filed: 07/11/2018     Entry ID: 6183110



      made such a statement.              Such a gross fabrication is powerful

      evidence of actual malice.           See, e.g., St. Amant, 390 U.S. at 732;

      Tosti v. Ayik, 476 N.E.2d 928, 936 (Mass. 1985).                        To cinch the

      matter, Samia admitted during cross-examination that she had "no

      confirmed facts" to support her claim of fraud.

                    Nor was this all.        The jury heard evidence that Samia

      deliberately ignored facts that called her public statements into

      question.      For example, she admitted that she had no proof that

      any       academic     institution     had      ever      investigated          possible

      improprieties in connection with Dr. Sindi's doctorate.                         She also

      admitted that she had contact information for Dr. Stevenson (an

      academic who had publicly lauded Dr. Sindi's dissertation), yet

      she never reached out to him.           On this record, the jury reasonably

      could have inferred that Samia deliberately chose not to contact

      Dr. Stevenson out of a concern that he would vouch for the

      legitimacy of Dr. Sindi's degree and thereby undercut Samia's

      criticisms.      Refusing to take easily available steps that could

      confirm or refute a claim may constitute probative evidence of a

      reckless disregard for the truth.               See Connaughton, 491 U.S. at

      682-84; Desnick v. Am. Broad. Cos., 233 F.3d 514, 517 (7th Cir.

      2000).

                    Casting a further pall over Samia's statements is the

      fact that she had an obvious motive to besmirch Dr. Sindi's

      reputation:      she    believed     that    Dr.     Sindi    had    engaged      in   an


                                             - 16 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 17 of
                                                105
Case: 16-2347    Document: 00117312786           Page: 17        Date Filed: 07/11/2018     Entry ID: 6183110



      extramarital affair with her husband.                      In an e-mail dated December

      17, 2011, Samia admonished Dr. Sindi that "you will rue the day

      you took advantage of my hospitality, came into my home, seduced

      [and] then tried to steal my husband."                        In another e-mail, Samia

      informed Dr. Sindi that she and Ann had prayed that God would

      "expose[] [Dr. Sindi] and deliver[] justice."                             Samia's vengeful

      motive, while insufficient on its own to establish actual malice,

      furnishes         cogent       evidence     supporting         such   a    finding.         See

      Connaughton, 491 U.S. at 668.

                       To be sure, Samia testified that several people had told

      her that Dr. Sindi obtained her Ph.D. through various sorts of

      chicanery and sleight of hand.                      But Samia did not produce any of

      those third parties as witnesses, and the jury was not required to

      credit Samia's second-hand and uncorroborated account.                              See id. at

      688 (noting that a jury's credibility assessments are reviewed for

      clear error, even in First Amendment cases).

                                                       2.

                       The     next     group        of     statements       involves       Samia's

      accusations that Dr. Sindi (who was born on November 6, 1967) lied

      about      her    age     in    order     to    secure      awards    meant    for    younger

      scientists.            Representative of these accusations is Samia's blog

      post      on   April     21,    2012,     in    which      she   wrote    that      Dr.   Sindi

      "misrepresent[ed] her age" in order to win the 2007 Arab-American

      Science and Technology Young Professional Award, the 2009 PopTech


                                                     - 17 -

       Case 18-14820-CMA         Doc 175-1      Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 18 of
                                                      105
Case: 16-2347   Document: 00117312786      Page: 18        Date Filed: 07/11/2018     Entry ID: 6183110



      Social Innovation Fellowship, and the 2011 National Geographic

      Emerging     Scholar      Award,     thus    "rob[bing]         opportunities          for

      recognition, public relations support, funding . . . and career

      advancement" from younger scientists.                  Similarly, in a letter to

      State Department officials dated February 12, 2014, Samia claimed

      that Dr. Sindi had misrepresented her age by some eleven years in

      connection with each of these awards.

                  We    have    scant     difficulty       in   concluding       that     these

      statements are actionable.            To begin, each statement about Dr.

      Sindi's     age   has     "an     easily    ascertainable          and     objectively

      verifiable meaning."            Levinsky's, 127 F.3d at 129.                  Viewed in

      context, such statements had the undeniable potential to prejudice

      Dr. Sindi's professional and business endeavors.                         See Ravnikar,

      782 N.E.2d at 511.        What is more, the statements were demonstrably

      false: Dr. Sindi testified that she had never lied about her age

      to an award-granting entity, and Samia conceded that she had no

      competent evidence to the contrary.

                  Dr. Sindi also showed that these statements were made

      with actual malice.        Samia confessed that she had never spoken to

      anyone with authority to award the prizes that she identified.                          In

      fact, she had done nothing even remotely resembling due diligence

      to verify her claim of mendacity.               For aught that appears, Samia

      simply plucked the accusation out of thin air.                      On this record,

      the jury had ample room to find that Samia's age-related statements


                                             - 18 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50     Pg. 19 of
                                                105
Case: 16-2347   Document: 00117312786       Page: 19     Date Filed: 07/11/2018     Entry ID: 6183110



      were total fabrications and, thus, actionable.                 See St. Amant, 390

      U.S. at 732.

                                               3.

                   The last category of statements clusters around Samia's

      comments    about    Dr.    Sindi's     inflation      of   her    resumé      through

      apocryphal boasts that she was involved in founding Diagnostics

      for All (DFA).       Some background facts help to put these comments

      in perspective.

                   DFA was created to disseminate affordable diagnostic

      tools developed in the laboratory of a Harvard professor, Dr.

      George Whitesides, for use in third-world countries.                        The effort

      was widely acclaimed, and DFA won a $100,000 prize in an MIT

      entrepreneurship competition.            Dr. Sindi was a visiting fellow in

      Dr. Whitesides' laboratory at the time DFA took shape, and she

      frequently    touted     her   role    in   its    creation.       At   times,      she

      described herself as a cofounder and/or coinventor.

                   After   a     laudatory     column     regarding     Dr.       Sindi   was

      published on the Washington Post website on January 18, 2013, Samia

      posted a comment urging readers to "ask [Dr. Whitesides] about

      [Dr. Sindi's] non-existent role in the founding of DFA."                         Samia

      proceeded, at various times, to make further statements of this

      nature alleging in substance that Dr. Sindi had either invented or

      at least wildly exaggerated the importance of her efforts vis-à-

      vis DFA.


                                             - 19 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 20 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 20        Date Filed: 07/11/2018     Entry ID: 6183110



                  At the outset, we note that Samia, in disseminating the

      original    statement,    urged     readers        "to   [s]peak     to     Professor

      Whitesides of Harvard." Although this statement implies that Samia

      had herself interviewed Dr. Whitesides prior to commenting, she

      had never so much as exchanged a word with him.                           That Samia

      misrepresented the information gleaned from her sources strongly

      suggests actual malice.      See St. Amant, 390 U.S. at 732; Levesque,

      560 F.3d at 90.

                  Nevertheless,        Samia    doggedly        insists      that      these

      statements were true or, at least, mere hyperbole.                          She leans

      heavily on the fact that Dr. Whitesides downplayed Dr. Sindi's

      role in creating the specific diagnostic tools used by DFA,

      testifying that he and Dr. Carmichael Roberts were the technology's

      coinventors.     But this emphasis on a single snippet of testimony

      distorts the picture: Dr. Whitesides made pellucid that, from "the

      very beginning," Dr. Sindi was "part of the team" involved in the

      development of the overall DFA technology.                  He further testified

      that Dr. Sindi played an integral role in constructing the business

      plan for DFA and credited her with helping DFA win the MIT

      competition.     In the same vein, Berlow — an early leader of DFA —

      lauded Dr. Sindi's important contributions in launching DFA.                         As

      Samia's own notes revealed, Berlow told her as much during a

      conversation in April of 2012.           Thus, it is evident that Samia was

      aware of facts flatly contradicting her statement.                            Yet, she


                                           - 20 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 21 of
                                              105
Case: 16-2347    Document: 00117312786      Page: 21        Date Filed: 07/11/2018     Entry ID: 6183110



      continued to shout from the rooftops (figuratively speaking) that

      Dr. Sindi had nothing to do with DFA's success.

                   Samia's      statements,      which      falsely     claimed      that      Dr.

      Sindi's role in the DFA endeavor was nonexistent when in fact it

      was significant, held Dr. Sindi up to public scorn and opprobrium.

      The statements also characterize Dr. Sindi's truthful claims as

      lies.     Especially in light of the history of acrimony between the

      two women, the jury was entitled to find that Samia's DFA-related

      statements about Dr. Sindi were false, defamatory, and made with

      actual malice.

                                                4.

                   The same three categories of statements, at a bare

      minimum, are actionable against Ann. For the most part, Ann simply

      regurgitated Samia's falsehoods regarding Dr. Sindi's Ph.D., age,

      and relationship to DFA, authoring a host of derogatory Facebook

      posts and e-mails to Dr. Sindi's professional associates.                             As we

      have      shown,   see     supra     Parts     III(A)(1)-(3),         all      of     these

      animadversions were false and defamatory (as were many others

      memorialized on the chalk but not analyzed in depth here).

                   This leaves only the question of actual malice.                              To

      begin, Ann — as Samia's mother — harbored ill will towards Dr.

      Sindi.     Moreover, she conceded at trial that she had done nothing

      in the way of serious research to verify Samia's spectacular

      allegations before broadcasting them wholesale.                        Significantly,


                                              - 21 -

       Case 18-14820-CMA       Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50      Pg. 22 of
                                                 105
Case: 16-2347     Document: 00117312786        Page: 22        Date Filed: 07/11/2018      Entry ID: 6183110



      Ann was keenly aware that her daughter was not a neutral source of

      information: she had full knowledge of Samia's antipathy toward

      Dr.       Sindi.      When     a    speaker       relies         on    a    single     source

      notwithstanding the existence of obvious reasons for skepticism

      about that source's accuracy, a jury may infer actual malice.                               See

      St. Amant, 390 U.S. at 732; Celle v. Filipino Rep. Enters. Inc.,

      209 F.3d 163, 190 (2d Cir. 2000).                        So it is here: though Dr.

      Sindi's defamation claim against Ann is less robust, it is hardy

      enough to survive independent review.

                                                   B.

                    Represented by new counsel on appeal, Samia and Ann have

      a   fallback       position.       They      assert       that    the      court    erred    in

      instructing the jury that a defendant could be held liable as long

      as that defendant had published at least one defamatory statement

      with      actual   malice.         In    their    view,      the      court   should     have

      instructed the jury to specify which of the statements on the chalk

      were maliciously defamatory and, thus, formed the basis of its

      verdict.       For support, they rely principally on our decision in

      Levinsky's, in which (as here) the jury returned a general verdict

      for the defamation plaintiff.                 See 127 F.3d at 136.                 We vacated

      that judgment, explaining that the plaintiff had charged the

      defendant with making two statements, only one of which we found

      to be actionable.            Consequently, the verdict could not stand

      because it did not specify the statement on which liability was


                                                 - 22 -

       Case 18-14820-CMA      Doc 175-1       Filed 06/11/21     Ent. 06/11/21 15:15:50     Pg. 23 of
                                                    105
Case: 16-2347     Document: 00117312786    Page: 23        Date Filed: 07/11/2018     Entry ID: 6183110



      premised.       See id.     Extrapolating from this decision and from a

      similar decision in Simon v. Navon, 71 F.3d 9, 19 (1st Cir. 1995),

      the appellants argue that we must order a retrial if so much as a

      single statement displayed on the chalk fails to satisfy the

      requirements for a defamation claim.

                    Here, however, there is a rub.              Samia and Ann failed to

      request a jury instruction along these lines in the district court.

      To compound the problem thus created, they did not object to the

      instruction       about    which    they     now      complain      prior       to   jury

      deliberations.         See Fed. R. Civ. P. 51(c)(1) (requiring parties

      before a case is sent to the jury to "state[] distinctly the matter

      objected to and the grounds for the objection").                         Nor did the

      appellants raise this issue in either their motion for judgment as

      a matter of law or their motion for a new trial.

                    Just as actions have consequences, omissions too have

      consequences.         It is black-letter law that claims of instructional

      error not seasonably advanced in the district court can be broached

      on appeal only for plain error.             See DeCaro v. Hasbro, Inc., 580

      F.3d 55, 60 (1st Cir. 2009); Ferrara & DiMercurio v. St. Paul

      Mercury Ins. Co., 240 F.3d 1, 13 (1st Cir. 2001).                       To establish

      plain error, a party must show "(1) that an error occurred (2)

      which was clear or obvious and which not only (3) affected the

      defendant's substantial rights, but also (4) seriously impaired

      the       fairness,    integrity,    or    public       reputation      of      judicial


                                             - 23 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 24 of
                                                105
Case: 16-2347    Document: 00117312786      Page: 24        Date Filed: 07/11/2018     Entry ID: 6183110



      proceedings."         United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

      2001).      The party claiming plain error must carry the devoir of

      persuasion on all four facets of this test.                    See United States v.

      Bramley, 847 F.3d 1, 5 (1st Cir. 2017).                    Not surprisingly, then,

      reversals for plain error are "hen's-teeth rare" in civil cases.

      Teixeira v. Town of Coventry, 882 F.3d 13, 18 (1st Cir. 2018); see

      Amicas, Inc. v. GMG Health Sys., Ltd., 676 F.3d 227, 235 (1st Cir.

      2012).

                    Samia and Ann cannot clear this high hurdle.                     Even if we

      assume,      for   argument's       sake,   that      some    of   the   roughly       132

      statements limned in the chalk are not actionable, the trial

      focused primarily on the three categories of statements discussed

      above (that is, false statements pertaining to Dr. Sindi's Ph.D.,

      age, and connection with DFA).              Seen in this light, the chances

      are       virtually    nil   that     the    jury        premised     its      liability

      determination on protected speech.               See Van Liew v. Eliopoulos, 84

      N.E.3d 898, 913 (Mass. App. Ct. 2017) (affirming verdict where

      three of twenty-nine allegedly defamatory statements were non-

      actionable but were not the focus of trial and did not "add

      measurably" to plaintiff's injuries).                     Plain error is plainly

      absent.

                    Nothing more need be said.               Even if the appellants are

      correct in suggesting that the jury instructions were infected by

      an obvious strain of error (a matter on which we take no view),


                                              - 24 -

       Case 18-14820-CMA      Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 25 of
                                                 105
Case: 16-2347   Document: 00117312786    Page: 25        Date Filed: 07/11/2018     Entry ID: 6183110



      there is Buckley's chance that the verdicts on the defamation

      claims rested exclusively on any of the few arguably non-defamatory

      statements.     Consequently, the appellants cannot satisfy the third

      prong of the plain error test.                See Bramley, 847 F.3d at 7

      (explaining that proponent of plain error must show, at a minimum,

      a reasonable probability that but for the alleged error, the

      outcome of the trial would have been different).

                                             C.

                   The issue of damages remains. Samia and Ann characterize

      the damages awarded by the jury on the defamation claims ($400,000

      against Samia and $100,000 against Ann) as excessive and entreat

      us to either grant a new trial on damages or to reduce the awards.

      Their main argument is that the damages are too high because Dr.

      Sindi offered insufficient evidence of economic loss resulting

      from their libels.

                   The court below was tasked with assaying the damages

      awarded by the jury, and its decision to deny the appellants'

      motion for a new trial on damages or for a remittitur is reviewed

      for abuse of discretion.         See Trainor, 699 F.3d at 29.               We discern

      none here.

                   To recover damages, Massachusetts does not require a

      plaintiff to prove that economic harm resulted from defamatory

      statements     alleging   "that      the    plaintiff        lacks    a     necessary

      characteristic of [her] profession."           Ravnikar, 782 N.E.2d at 511.


                                           - 25 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 26 of
                                              105
Case: 16-2347     Document: 00117312786                Page: 26      Date Filed: 07/11/2018       Entry ID: 6183110



      In    such    circumstances,               the    plaintiff       may    recover      for     wholly

      noneconomic         losses,          including          "impairment      of     reputation       and

      standing      in     the        community,         personal       humiliation,        and     mental

      anguish and suffering."                    Draghetti v. Chmielewski, 626 N.E.2d 862,

      868 (Mass. 1994).

                    Samia's and Ann's statements regarding Dr. Sindi's Ph.D.

      and       previous    accomplishments                  impugn     Dr.    Sindi's        scientific

      aptitude      and     her          professional         integrity,      which    are     necessary

      characteristics            of       her    vocation.           Here,    moreover,       Dr.    Sindi

      introduced         evidence           of    reputational          harm    flowing       from     the

      appellants' defamatory statements, including Berlow's testimony

      and the testimony of Joi Ito (the director of the MIT Media Lab).

      She also introduced evidence concerning the humiliation that she

      experienced          as        a    result        of     the    appellants'        campaign        of

      vilification.         Given the quantity and quality of this evidence, we

      hold that the jury's awards of damages for defamation were not so

      exorbitant      as        to       exceed    any       reasonable      appraisal      of    damages

      sustained.           Nor        were       they    so    extravagant       as    to     shock    the

      conscience.          It follows inexorably that the district court's

      refusal to order either a new trial on damages or a remittitur fit

      comfortably within the realm of its broad discretion.8


             8
             We need not linger long over the appellants' exhortation
      that we should order a new trial because of allegedly inflammatory
      statements made by Dr. Sindi's counsel during closing argument.
      These statements drew no contemporaneous objection at trial; and


                                                        - 26 -

       Case 18-14820-CMA             Doc 175-1     Filed 06/11/21      Ent. 06/11/21 15:15:50     Pg. 27 of
                                                         105
Case: 16-2347   Document: 00117312786    Page: 27        Date Filed: 07/11/2018     Entry ID: 6183110



                                             IV.

                  The next leg of our journey takes us to Dr. Sindi's claim

      for intentional infliction of emotional distress.                   The jury found

      Samia liable for this claim and awarded damages against her in the

      amount of $100,000.      At the same time, the jury exonerated Ann on

      a counterpart claim, and Dr. Sindi has not appealed this finding.

                  Samia challenges the liability finding, the damages

      awarded, and the district court's denial of her post-trial motion

      seeking either to set aside the verdict or to reduce the award.

      These challenges are unavailing.

                  Under    Massachusetts         law,        a    plaintiff         claiming

      intentional infliction of emotional distress must show that the

      defendant "intended to inflict emotional distress or that [she]

      knew or should have known that emotional distress was the likely

      result of [her] conduct"; that the defendant's "conduct was extreme

      and outrageous," such that it transgressed "all possible bounds of

      decency and was utterly intolerable in a civilized community";

      that the conduct caused the plaintiff to suffer emotional distress;

      and that this distress "was severe and of a nature that no

      reasonable [person] could be expected to endure it."                          Agis v.

      Howard Johnson Co., 355 N.E.2d 315, 318-19 (Mass. 1976) (internal



      since the claim of error is made for the first time in the
      appellants' reply brief, we deem it too little too late.      See
      United States v. Eirby, 515 F.3d 31, 36 n.4 (1st Cir. 2008);
      Sandstrom v. ChemLawn Corp., 904 F.2d 83, 86 (1st Cir. 1990).


                                           - 27 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 28 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 28        Date Filed: 07/11/2018     Entry ID: 6183110



      quotation marks omitted).         Samia contends that her conduct was not

      sufficiently extreme or outrageous to come within this framework.

                  It   is   common   ground    that      liability     for    intentional

      infliction of emotional distress cannot be predicated upon the

      ordinary vicissitudes that mar human relationships: "mere insults,

      indignities, threats, annoyances, petty oppressions, or other

      trivialities" are not enough.           Roman v. Trs. of Tufts Coll., 964

      N.E.2d 331, 341 (Mass. 2012) (quoting Foley v. Polaroid Corp., 508

      N.E.2d 72, 82 (Mass. 1987)).            But neither a factfinder nor an

      appellate court is obliged to balkanize the defendant's course of

      conduct,    isolating    its   component      parts      and,   in   the      bargain,

      minimizing their net effect.         See Boyle v. Wenk, 392 N.E.2d 1053,

      1055 (Mass. 1979).       "Repeated harassment . . . may compound the

      outrageousness of incidents which, taken individually, might not

      be sufficiently extreme to warrant liability for infliction of

      emotional distress."      Id. at 1056.        Nor can a defendant demand the

      benefit of every conceivable doubt.             Rather, a jury is "entitled

      to put as harsh a face on the actions of the [defendant] as the

      basic facts would reasonably allow."                Richey v. Am. Auto. Ass'n,

      Inc., 406 N.E.2d 675, 678 (Mass. 1980).

                  In the case at hand, the evidence, taken in the light

      most favorable to Dr. Sindi, shows beyond hope of contradiction

      that Samia transmitted a series of vicious and extraordinarily

      disturbing e-mails and text messages to Dr. Sindi.                          By way of


                                           - 28 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 29 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 29        Date Filed: 07/11/2018     Entry ID: 6183110



      illustration, these missives included a December 17, 2011, e-mail

      expressing thanks that Dr. Sindi's deceased father was not "alive

      to witness the truth about his sinful, selfish, coniving [sic]

      Munafika [an Arabic word for hypocrite] of a daughter" as well as

      a series of text messages referring to Dr. Sindi as "Hoota [an

      Arabic word for little whale] the Sinful Liar," predicting that

      Dr. Sindi would "get cancer" because of "the number of people

      praying against [her]," declaring that Dr. Sindi would be "exposed"

      as a "hypocrite & fraud," and denigrating Dr. Sindi's appearance.

      After Dr. Sindi blocked Samia from her telephone in late 2011,

      Samia began to travel from her Seattle home to conferences around

      the globe where Dr. Sindi was scheduled to speak, handing out

      leaflets containing a demeaning image of Dr. Sindi and urging

      conference-goers to visit a blog dedicated to besmirching Dr.

      Sindi's reputation.       Samia even called upon Dr. Sindi's disabled

      mother in Saudi Arabia for the purpose of confronting her about

      her daughter's misbehavior.

                     Given these and other incidents, and the more than four-

      year long war of vituperation waged by Samia against Dr. Sindi, we

      think that the jury supportably could have concluded that Samia's

      course    of    conduct   amounted    to   far      more    than    mere      insults,

      indignities, and petty oppression.                  So, too, the jury could

      supportably have concluded that Samia, over a long period of time,

      displayed a strain of deliberate malevolence that easily qualified


                                           - 29 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 30 of
                                              105
Case: 16-2347   Document: 00117312786       Page: 30       Date Filed: 07/11/2018     Entry ID: 6183110



      as extreme and outrageous conduct.                See Conway v. Smerling, 635

      N.E.2d 268, 273 (Mass. App. Ct. 1994).

                    Samia next contends that Dr. Sindi failed to prove that

      her emotional distress was severe.               In evaluating this contention,

      we recognize that Massachusetts law sets a high bar for proof of

      severity.      See Kennedy v. Town of Billerica, 617 F.3d 520, 530

      (1st Cir. 2010) (noting that "mere 'emotional responses including

      anger, sadness, anxiety, and distress' . . . are 'often not legally

      compensable'" (quoting Quinn v. Walsh, 732 N.E.2d 330, 338 (Mass.

      App. Ct. 2000))).           But the length of time that a plaintiff is

      forced to endure emotional distress is a highly relevant datum in

      determining whether that distress is sufficiently severe to be

      compensable.      See Homesavers Council of Greenfield Gardens, Inc.

      v. Sanchez, 874 N.E.2d 497, 504 (Mass. App. Ct. 2007); Brown v.

      Nutter, McClennen & Fish, 696 N.E.2d 953, 957-58 (Mass. App. Ct.

      1998).    One more wrinkle is worth noting: emotional distress may

      be   deemed    severe     even   if   it   does       not    produce   any      physical

      manifestations. See Cady v. Marcella, 729 N.E.2d 1125, 1131 (Mass.

      App. Ct. 2000) (citing Nancy P. v. D'Amato, 517 N.E.2d 824, 827

      (Mass. 1988)).

                    Here,   the    relentless      nature         of   Samia's      pernicious

      attacks and the duration of her onslaught weigh heavily in favor

      of a finding of severity.           Dr. Sindi testified that — beginning in

      late 2011 and continuing up to the time of trial — she suffered


                                             - 30 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 31 of
                                                105
Case: 16-2347   Document: 00117312786    Page: 31        Date Filed: 07/11/2018     Entry ID: 6183110



      great anguish as a result of Samia's harassment.                      That anguish

      manifested itself in divers ways including lost sleep, blinding

      headaches, heart palpitations, and fears for her safety.                          This

      constellation of symptoms limited her ability to function.9                          On

      this record, the jury reasonably could have concluded that Dr.

      Sindi's emotional distress was sufficiently severe to justify

      recovery.

                  Samia counters that the verdict must nonetheless be

      overturned because Dr. Sindi failed to introduce any medical

      testimony in support of her claim.             She is wrong: Massachusetts

      law allows recovery in emotional distress cases based exclusively

      on lay testimony.      See, e.g., Poy v. Boutselis, 352 F.3d 479, 485-

      86 (1st Cir. 2003) (applying Massachusetts law).

                  Battling    on,   Samia     asserts        that   the    evidence      was

      insufficient     to   establish     causation.           In   this    regard,      she

      emphasizes evidence indicating that Dr. Sindi had been treated for




            9Samia points out that some evidence in the record suggests
      that Dr. Sindi's functioning was not impaired.      This evidence
      includes Dr. Sindi's ambitious travel schedule, her service as a
      Saudi government official, and her continued work as a scientist
      and entrepreneur during the relevant time frame.      In the end,
      though, this suggestion boils down to an invitation that we should
      weigh conflicting evidence differently than the jury — and that is
      an invitation that we must decline. See Trainor, 699 F.3d at 26
      (making clear that, on Rule 50 motion, reviewing court must draw
      "all reasonable inferences" from the evidence favorably to
      nonmovant). It is for the jury, in the first instance, to resolve
      conflicts in the evidence and to decide factbound issues on which
      reasonable minds may differ. See id.; Agis, 355 N.E.2d at 319.


                                           - 31 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 32 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 32        Date Filed: 07/11/2018     Entry ID: 6183110



      stress-related     conditions     prior    to      2011.      This   assertion       is

      fruitless: "[c]ausation is a factbound issue and, as such, is

      normally left to the trier."           Limone v. United States, 579 F.3d

      79, 99 (1st Cir. 2009) (applying Massachusetts law).                        This case

      falls within the general rule, not within the long-odds exception

      to it.    For one thing, there was proof of causation-in-fact: given

      the duration and persistence of Samia's attacks, the jury had ample

      reason to infer that her conduct caused Dr. Sindi's emotional

      distress.     See Cady, 729 N.E.2d at 1132.              For another thing, the

      record     supports   the   jury's     determination          that    Dr.     Sindi's

      emotional distress was the foreseeable result of Samia's years-

      long pattern of vilification, thus establishing proximate cause.

      See Limone, 579 F.3d at 100.

                  That is game, set, and match.                Beyond her allegations

      that Dr. Sindi's harm was not severe and that no causal connection

      was sufficiently proven, Samia makes no developed argument that

      the damages awarded on this claim are excessive.                 Consequently, we

      treat any such argument as waived.            See United States v. Zannino,

      895 F.2d 1, 17 (1st Cir. 1990).         We therefore conclude that Samia,

      in mounting her challenge to the jury verdict on the intentional

      infliction of emotional distress claim, is swinging an unstrung

      racquet.




                                           - 32 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 33 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 33        Date Filed: 07/11/2018     Entry ID: 6183110



                                             V.

                   The jury found both Samia and Ann liable for tortious

      interference with contract and awarded Dr. Sindi jackpot verdicts:

      $2,000,000 against Samia and $400,000 against Ann.                   On post-trial

      motions, the district court reduced these awards to $576,000

      against Samia and $144,000 against Ann.                Dr. Sindi does not take

      issue with the reduction of the awards.                  Samia and Ann, though,

      challenge the sufficiency of the evidence supporting the liability

      findings and also claim that even the reduced damages amounts are

      excessive.

                   To prevail on a claim for tortious interference with

      contract, a plaintiff must prove that she "had a contract with a

      third party," which the defendant "knowingly induced the third

      party to break." Abramian v. President & Fellows of Harvard Coll.,

      731 N.E.2d 1075, 1088 (Mass. 2000).           The plaintiff also must prove

      that this interference "was improper in motive or means" and caused

      her harm.    Id.    For this purpose, "improper means" may include the

      commission     of   certain   common-law      torts,       such    as   defamation.

      Cavicchi v. Koski, 855 N.E.2d 1137, 1142 (Mass. App. Ct. 2006).

      Relatedly, proof of malice directed toward the plaintiff may serve

      to establish an improper motive.            See id.

                   Samia and Ann do not seriously contest the majority of

      these elements.      They acknowledge that Dr. Sindi had an employment

      contract with the i2 Institute, which entitled her to a $10,000


                                           - 33 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 34 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 34        Date Filed: 07/11/2018     Entry ID: 6183110



      monthly salary.      Given what we already have said, the jury had

      more than enough evidence to find that the appellants' interference

      with this contract was deliberate — for example, they e-mailed a

      stream of defamatory statements about Dr. Sindi to board members

      and investors of the i2 Institute — and that the appellants,

      sparked by improper motives, employed improper means.

                  Mindful of these damning facts, Samia and Ann train their

      fire on the issue of causation.          They point out that Dr. Sindi had

      difficulty in recruiting investors for the i2 Institute even before

      they began their avalanche of vituperation in 2012, and they

      suggest that the Institute would have struggled quite apart from

      their meddling.      They also suggest that Dr. Sindi stripped the i2

      Institute of financial resources by mismanaging its affairs and

      insisting that it pay some of her legal expenses.

                  These suggestions lack force.             In the present posture of

      the case, we are required to weigh the facts in favor of the

      verdicts, and we have no authority to set those verdicts aside

      merely because some evidence in the record cuts the other way.

      See Sanchez, 37 F.3d at 716.             Moreover, our deference to jury

      verdicts, great in any event, is magnified where, as here, the

      attack on the verdicts relates to causation (which is a matter

      "peculiarly within the competence of[] the factfinder").                      Peckham

      v. Cont'l Cas. Ins. Co., 895 F.2d 830, 837 (1st Cir. 1990)

      (applying Massachusetts law and quoting Swift v. United States,


                                           - 34 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 35 of
                                              105
Case: 16-2347    Document: 00117312786    Page: 35        Date Filed: 07/11/2018     Entry ID: 6183110



      866 F.2d 507, 510 (1st Cir. 1989)).             In this instance, there was

      more than enough evidence to ground a reasonable inference that

      the appellants' defamatory statements drove supporters away from

      the i2 Institute and thus caused its financial woes.10

                   Samia and Ann also argue that the damages awards, even

      as reduced by the district court, are excessive.                   Their principal

      point is that the awards should be further reduced to reflect the

      i2 Institute's payment of certain of Dr. Sindi's legal bills.

                   This argument will not wash.                  While the appellants

      introduced evidence that, in 2014, the i2 Institute paid 73,125

      Saudi Riyals (approximately $20,000 at the time) to cover certain

      of Dr. Sindi's legal expenses, the appellants cited this evidence

      to the district court in support of their requests for remittiturs.

      We have no reason to believe that the district court did not take

      this payment into account when it granted those remittiturs.                       When

      (as in this case) the district court has granted a remittitur, the

      scope of judicial review — narrow in any event — becomes even

      narrower.      See Wagenmann v. Adams, 829 F.2d 196, 215 (1st Cir.

      1987).      After all, a challenge for excessiveness to an already

      trimmed jury award requires an appellate court "not merely to grade

      the essay, but to grade the teacher's grading of the essay."                        Id.


            10
             While the appellants make passing mention that the verdicts
      are against the weight of the evidence, they offer no developed
      argumentation on point. Thus, we deem their motion for a new trial
      on liability abandoned. See Zannino, 895 F.2d at 17.


                                            - 35 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 36 of
                                               105
Case: 16-2347     Document: 00117312786          Page: 36        Date Filed: 07/11/2018     Entry ID: 6183110



      The evidence showed that Dr. Sindi was not paid her $10,000 monthly

      salary for at least three years and was never reimbursed for

      certain i2 Institute expenses that she paid out of her own pocket.

      And as the district court observed, the evidence supported a

      reasonable inference that Dr. Sindi's "contract with i2 would have

      continued for a number of years," thus entitling her to future

      lost earnings.          Sindi, 2016 WL 5867403, at *6.

                       In setting the remittitur amounts, the district court

      found that the evidence warranted recovery for Dr. Sindi's past

      lost earnings from her employment with the i2 Institute (totaling

      $360,000), payment of certain out-of-pocket expenses associated

      with that employment (totaling roughly $70,000), and her future

      lost earnings from the Institute (totaling roughly $290,000).                               The

      court then apportioned the damages to reflect the jury's finding

      that Samia was responsible for approximately 80% of Dr. Sindi's

      losses.         Giving this reasoning due weight, the awards as remitted

      are   nowhere         near     "so   extravagant      as      to   shock    the     appellate

      conscience."          Sanchez, 37 F.3d at 724.

                                                     VI.

                       Samia and Ann next challenge the adverse jury verdicts

      on Dr. Sindi's claim for tortious interference with advantageous

      relations.        To prevail on such a claim, a plaintiff must show that

      she       had    "a   present        or   prospective         contract      or      employment

      relationship," that "the defendant knowingly induced a breaking of


                                                   - 36 -

       Case 18-14820-CMA           Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 37 of
                                                      105
Case: 16-2347   Document: 00117312786        Page: 37        Date Filed: 07/11/2018     Entry ID: 6183110



      the relationship," and that such interference "was improper in

      motive or means" and caused her harm.                   Blackstone v. Cashman, 860

      N.E.2d 7, 12-13 (Mass. 2007).                Although the plaintiff need not

      prove the loss or diminution of a fully formed contract, she must,

      at a bare minimum, prove harm to a "probable future business

      relationship      from     which     there   is   a      reasonable     expectancy       of

      financial benefit . . . ."             Owen v. Williams, 77 N.E.2d 318, 322

      (Mass. 1948); see Singh v. Blue Cross/Blue Shield of Mass., Inc.,

      308 F.3d 25, 48 (1st Cir. 2002) (applying Massachusetts law).

                     Mere speculation regarding potential future business

      opportunities is insufficient to prove this element.                            See Singh,

      308 F.3d at 48.          Rather, there must be competent evidence of a

      specific business relationship, the consummation of which was

      reasonably likely.          See id.; see also Am. Private Line Servs.,

      Inc. v. E. Microwave, Inc., 980 F.2d 33, 36 (1st Cir. 1992)

      (applying Massachusetts law and holding that plaintiff may prevail

      by showing that she was engaged in promising contract negotiations

      that      were     knowingly         disrupted         by     defendant's         tortious

      interference).

                     Samia and Ann maintain that the evidence on this claim

      was so sparse that the district court was obliged to grant their

      motions for judgment as a matter of law.                    In their view, Dr. Sindi

      failed    to     offer    probative      evidence        of    a   reasonably       likely

      relationship between herself and any identified third party with


                                               - 37 -

       Case 18-14820-CMA       Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 38 of
                                                  105
Case: 16-2347   Document: 00117312786      Page: 38      Date Filed: 07/11/2018     Entry ID: 6183110



      which they knowingly interfered.            We test this premise against the

      record.

                  To be sure, Dr. Sindi testified that certain potential

      business partners ceased communicating with her after Samia and

      Ann began disseminating their libelous statements.                          Dr. Sindi

      failed, however, to introduce any competent evidence concerning

      the content of her negotiations with these third parties, the

      details of any potential arrangement, or the likelihood that

      (absent tortious interference) such a relationship would come to

      pass.      When    all   is   said    and   done,      her   claim    of      tortious

      interference with advantageous relations is woven entirely out of

      gossamer strands of speculation and surmise.                 It follows that Dr.

      Sindi's professed expectancy of financial benefits from these

      wholly conjectural relationships was little more than wishful

      thinking.      Certainly, any such expectancy was not objectively

      reasonable.       See Singh, 308 F.3d at 48.

                  There is a further flaw in Dr. Sindi's argument.                          A

      plaintiff who sues for tortious interference with an advantageous

      relationship must prove not only that the defendant interfered

      with that relationship but also that the defendant did so knowing

      of the existence of the relationship.              See Bennett v. Saint-Gobain

      Corp., 507 F.3d 23, 33 (1st Cir. 2007) (applying Massachusetts

      law).     Dr. Sindi has not pointed to a shred of evidence showing

      that either Samia or Ann was aware of her discussions with any of


                                            - 38 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 39 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 39        Date Filed: 07/11/2018     Entry ID: 6183110



      the third parties alluded to in her testimony.                   Because any such

      prospective business relationships were unknown to the appellants,

      they cannot form the basis for a finding of tortious-interference

      liability.     See id.; Comey v. Hill, 438 N.E.2d 811, 816 (Mass.

      1982).

                   Dr. Sindi has a fallback position.              She posits that the

      verdicts on this count can be sustained on the basis that Samia

      and Ann knowingly interfered with her relationship with the i2

      Institute and, thus, with her expectancy of future financial

      benefits from that relationship.           The district court seized upon

      this rationale: in upholding the jury verdicts on this count

      ($400,000 against Samia and $100,000 against Ann), the court

      theorized that Dr. Sindi had proven an expectancy of future lost

      earnings from the i2 Institute.            See Sindi, 2016 WL 5867403, at

      *6 & n.4.

                   In the circumstances of this case, the district court's

      rationale is untenable.      It is black-letter law that a plaintiff's

      recovery under one tort theory precludes her from "duplicative

      recovery for the same damages under some other tort theory."

      Borden v. Paul Revere Life Ins. Co., 935 F.2d 370, 383 (1st Cir.

      1991); accord Calimlin v. Foreign Car Ctr., Inc., 467 N.E.2d 443,

      448 (Mass. 1984). This salutary principle ensures that a plaintiff

      injured as a result of the defendant's tortious conduct is made

      whole, but is not made more than whole.                 See Dopp v. HTP Corp.,


                                           - 39 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 40 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 40        Date Filed: 07/11/2018     Entry ID: 6183110



      947 F.2d 506, 517 (1st Cir. 1991); Szalla v. Locke, 657 N.E.2d

      1267, 1271 (Mass. 1995).

                  That principle is pertinent here.                Dr. Sindi prevailed

      against Samia and Ann on her claim for tortious interference with

      contract.     See supra Part V.         The damage awards on that count,

      post-remittitur, encompassed all of the damages flowing from the

      appellants' interference with Dr. Sindi's relationship with the i2

      Institute (past, present, and prospective).                  Indeed, in ordering

      remittiturs for tortious interference with contract and capping

      the recoverable amounts at a total of $720,000, the district court

      made pellucid that these awards included Dr. Sindi's lost earnings

      from the i2 Institute both for the period between 2013 and 2015

      and for future years (in which her contract ostensibly would have

      continued but for the appellants' interference).                  See Sindi, 2016

      WL 5867403, at *6.

                  That ends this aspect of the matter.               Massachusetts law,

      as we understand it, will not countenance allowing a plaintiff to

      salvage a tort claim by double-counting. Damages already recovered

      on one theory cannot be recovered again on another theory.                         See

      Fox v. F & J Gattozzi Corp., 672 N.E.2d 547, 552 (Mass. App. Ct.

      1996); see also United States v. Poole, 545 F.3d 916, 920 (10th

      Cir. 2008) (Gorsuch, J.).

                  We summarize succinctly.          Dr. Sindi's proof on her claim

      for tortious interference with advantageous relations is deficient


                                           - 40 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 41 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 41        Date Filed: 07/11/2018     Entry ID: 6183110



      in major respects.     Most notably, she has failed to prove that she

      had a reasonable expectancy of financial benefit from a potential

      third-party relationship (other than her relationship with the i2

      Institute), with which Samia and/or Ann knowingly interfered.                        We

      therefore reverse the judgments on this count.

                                            VII.

                  This brings us to the pièce de résistance: the district

      court's post-trial grant of a permanent injunction.                     We set the

      stage.

                  Although    the   jury    found    Samia       and   Ann    liable     for

      defamation, see supra Part III, it returned only general verdicts

      on those claims and did not identify any specific statements as

      defamatory.     During the post-trial proceedings, Dr. Sindi moved

      for the entry of a permanent injunction barring Samia and Ann from

      republishing, in any medium and in any context, a compendium of

      statements.

                  Based on the evidence adduced at trial, the district

      court made some further findings of fact.                First, the court found

      that six specific statements were false, defamatory, and made with

      actual malice and that, absent an injunction, the appellants were

      likely to repeat them.        The court further stated (albeit without

      making any meaningful findings) that Dr. Sindi had shown that she

      faced the prospect of irreparable harm.                      Finally, the court

      concluded that the balance of harms favored the issuance of an


                                           - 41 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 42 of
                                              105
Case: 16-2347    Document: 00117312786     Page: 42        Date Filed: 07/11/2018       Entry ID: 6183110



      injunction and that the public interest would not be threatened by

      a grant of injunctive relief.            Based on those determinations, the

      court entered an order broadly enjoining Samia and Ann from

      republishing the six statements in any medium or for any purpose.

      Specifically, the injunction (reprinted as part of Appendix B)

      enjoined the appellants from "repeating — orally, in writing,

      through direct electronic communications, or by directing others

      to   websites      or   blogs   reprinting"          —    any    of   six     particular

      statements, namely:

            1.     That Hayat Sindi is an academic and scientific
                   fraud;
            2.     That Sindi received awards meant for young scholars
                   or other youth by lying about her age;
            3.     That Sindi was fraudulently awarded her PhD;
            4.     That Sindi did not conduct the research and writing
                   of her dissertation;
            5.     That Sindi’s dissertation was "ghost researched"
                   and "ghost written";
            6.     That Sindi’s role in the founding of Diagnostics
                   For All was non-existent, and that Sindi did not
                   head the team of six people that won the MIT
                   Entrepreneurship Competition.

                   On appeal, Samia and Ann question the district court's

      authority     to   issue    such    an   injunction,            the   breadth     of   the

      injunction, the court's supplemental factfinding, and a miscellany

      of other matters incidental to the grant of injunctive relief.

      Dr. Sindi submits that the appellants have waived or forfeited

      certain arguments pertaining to the injunction's validity and

      enforceability.         In addition, she defends the injunction in all

      its particulars.        To sort out these competing claims, we delineate


                                             - 42 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21       Ent. 06/11/21 15:15:50   Pg. 43 of
                                                105
Case: 16-2347    Document: 00117312786     Page: 43        Date Filed: 07/11/2018     Entry ID: 6183110



      the scope of our appellate review and thereafter turn to the

      appellants' challenges.

                                               A.

                   In   mounting     their     attack        on    the   injunction,        the

      appellants rely on conclusory argumentation and, in many respects,

      fail to develop relevant points.            When a party's contentions "lack

      both      coherence   and     development,"          we     ordinarily        deem    them

      procedurally defaulted.         Marek v. Rhode Island, 702 F.3d 650, 655

      (1st Cir. 2012) (citing Zannino, 895 F.2d at 17).                    This principle,

      sometimes inexactly called the "raise-or-waive rule," is "founded

      upon important considerations of fairness, judicial economy, and

      practical wisdom."          Nat'l Ass'n of Soc. Workers v. Harwood, 69

      F.3d 622, 627 (1st Cir. 1995).           It is not to be taken lightly.                In

      the end, though, "[r]ules of practice and procedure are devised to

      promote the ends of justice, not to defeat them."                             Hormel v.

      Helvering, 312 U.S. 552, 557 (1941).             Since the application of the

      so-called     raise-or-waive        principle     is      discretionary        and   non-

      jurisdictional,       an    appellate      court          may,   under    exceptional

      circumstances, elect to reach unpreserved issues in order to

      forestall a miscarriage of justice.                    See Chestnut v. City of

      Lowell, 305 F.3d 18, 21 (1st Cir. 2002) (en banc) (per curiam);

      United States v. La Guardia, 902 F.2d 1010, 1013 (1st Cir. 1990).

                   While recognizing that this exception to the raise-or-

      waive     principle    must    be    applied      sparingly        and   with        great


                                             - 43 -

       Case 18-14820-CMA    Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 44 of
                                                105
Case: 16-2347   Document: 00117312786        Page: 44        Date Filed: 07/11/2018     Entry ID: 6183110



      circumspection, we have not hesitated to invoke it where the

      equities of a particular case counsel strongly in favor of such a

      step. See Nat'l Ass'n of Soc. Workers, 69 F.3d at 627. In assaying

      those equities, we have given substantial weight to considerations

      such as whether the inadequately preserved arguments are purely

      legal, are amenable to resolution without additional factfinding,

      are susceptible to resolution without causing undue prejudice, are

      highly    convincing,      are      capable    of      repetition,      and     implicate

      matters of significant public concern.                     See id. at 627-28.           So,

      too, we have taken into account whether the failure to advance an

      argument was deliberate or inadvertent.                    See id.

                   In the case at hand, the propriety of the challenged

      injunction turns on purely legal questions.                      Those questions can

      be answered without further factfinding and without causing unfair

      prejudice    to   any     party.        Moreover,        the   critical       issues    are

      virtually certain to arise in future defamation cases.                          See, e.g.,

      McCarthy v. Fuller, 810 F.3d 456 (7th Cir. 2015); Kinney v. Barnes,

      443 S.W.3d 87 (Tex. 2014); Balboa Island Vill. Inn, Inc. v. Lemen,

      156 P.3d 339 (Cal. 2007).             To cinch matters, the arguments against

      allowing the injunction to stand are quite persuasive; those

      arguments touch upon matters of significant public concern; and

      the appellants' failure to develop them was apparently careless

      rather than deliberate.          These factors counsel strongly against a

      mechanical    application        of    the    raise-or-waive         principle.         See


                                               - 44 -

       Case 18-14820-CMA      Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 45 of
                                                  105
Case: 16-2347    Document: 00117312786           Page: 45     Date Filed: 07/11/2018     Entry ID: 6183110



      Gencarelli v. UPS Capital Bus. Credit, 501 F.3d 1, 8 (1st Cir.

      2007).

                      Our dissenting brother questions this conclusion, noting

      that      the    Supreme      Court        has   never     directly      addressed        the

      constitutionality          of     a    post-trial         injunction          involving    a

      previously defamed public figure.                 See post at 79-80.            He seems to

      suggest that the absence of a Supreme Court opinion directly on

      point     somehow      militates       against        considering       the    appellants'

      defaulted arguments.            This suggestion overlooks that the answer to

      a legal question may be clear even without a precedent on all

      fours.      Cf. United States v. Morales, 801 F.3d 1, 10 (1st Cir.

      2015) (stating that a court may plainly err, even in the "absence

      of   a    decision     directly       on    point").        And    in   any     event,    the

      constitutional question that we confront is virtually certain to

      be litigated in future cases — a factor that weighs in favor of

      reaching the merits.            See La Guardia, 902 F.2d at 1013.

                      The dissent also suggests that the appellants' failure

      to develop certain arguments against the legality of the permanent

      injunction was deliberate rather than inadvertent.                             See post at

      76-77.     We do not agree.           Although the appellants were admittedly

      careless        in   framing     their      objections,       they      never    expressly

      abandoned arguments such as the patent failure of the injunction

      to     satisfy       strict     scrutiny;        they     simply     overlooked       these



                                                  - 45 -

       Case 18-14820-CMA       Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 46 of
                                                   105
Case: 16-2347   Document: 00117312786         Page: 46        Date Filed: 07/11/2018     Entry ID: 6183110



      objections while challenging the injunction on other grounds. This

      was not good lawyering — but a lawyer's failure to articulate an

      argument does not amount to a deliberate abandonment of that

      argument.      See United States v. Ortiz, 741 F.3d 288, 293 (1st Cir.

      2014) (finding forfeiture, not waiver, when appellant failed "to

      articulate his best argument" and left the trial court "in the

      dark as to that argument").

                     Nor is there any real risk of unfair surprise.                      Both in

      her initial brief and in her oral presentation to this court, Dr.

      Sindi anticipated virtually all of the arguments against the

      injunction and attempted to explain why those arguments lacked

      merit.         In    addition,    she     has    had      the     opportunity      in   her

      supplemental          briefing    to     address         our     concerns     about     the

      injunction.          Since Dr. Sindi has fully availed herself of the

      chance to expound upon whatever legal arguments she may wish to

      pursue, no cognizable prejudice would flow from excusing the

      appellants' procedural default.               See Singleton v. Wulff, 428 U.S.

      106, 120 (1976).

                     The    fact   that      the    appellants         are   challenging        an

      injunction is itself a factor that cuts in favor of relaxing strict

      rules     of    preclusion       and     considering           inadequately      preserved

      arguments.          After all, it is well-settled that, upon due notice,

      a court may dissolve an injunction sua sponte (even in the absence



                                                - 46 -

       Case 18-14820-CMA       Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 47 of
                                                   105
Case: 16-2347    Document: 00117312786            Page: 47       Date Filed: 07/11/2018       Entry ID: 6183110



      of objections from the party enjoined) when the injunction is no

      longer equitable or consistent with the public interest. See Moore

      v. Tangipahoa Par. Sch. Bd., 864 F.3d 401, 407 (5th Cir. 2017);

      Armstrong v. Brown, 768 F.3d 975, 980 (9th Cir. 2014).                              Because an

      injunction is "an extraordinary remedy never awarded as of right,"

      Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24 (2008); see

      Weinberger v. Romero-Borcelo, 456 U.S. 329, 311-12 (1982), no one

      can    expect    that    the        terms    of     an    injunction      will    persist      in

      perpetuity.       Indeed, any such expectation would be inconsistent

      with      the   verity       that    courts       have     the     "continuing       duty    and

      responsibility          to     assess"         an        injunction's        "efficacy       and

      consequences."           Brown       v.     Plata,       563     U.S.    493,    542    (2011).

      Consistent with this imperative, courts have excused procedural

      defaults and grappled with arguments against injunctions that

      implicate issues of "constitutional magnitude," even when those

      arguments were unpreserved.                 Real Estate Bar Ass'n for Mass., Inc.

      v. Nat'l Real Estate Info Servs., 608 F.3d 110, 125-26 (1st Cir.

      2010); see Schlesinger v. Councilman, 420 U.S. 738, 740, 743 (1975)

      (considering unpreserved arguments against injunction that touched

      upon "proper relationship between the military justice system" and

      Article III courts); Younger v. Harris, 401 U.S. 37, 40-41, 46

      (1971) (vacating injunction that violated "fundamental policy

      against federal interference with state criminal prosecutions,"




                                                   - 47 -

       Case 18-14820-CMA       Doc 175-1        Filed 06/11/21       Ent. 06/11/21 15:15:50   Pg. 48 of
                                                      105
Case: 16-2347   Document: 00117312786        Page: 48       Date Filed: 07/11/2018        Entry ID: 6183110



      notwithstanding petitioners' failure to raise argument in opening

      submissions).

                  The      challenged      injunction         falls       squarely      into     this

      category of cases.             The omitted arguments implicate a court's

      limited authority, consistent with its equitable jurisdiction and

      the First Amendment, to enjoin speech.                          This is an area of

      considerable       constitutional         concern,       and    one    that       has     major

      institutional implications for the federal judiciary.                             Moreover,

      our ongoing duty to review the efficacy and consequences of an

      injunction takes on special importance in the First Amendment

      context: because such an injunction carries significant "risks of

      censorship and discriminatory application," the Supreme Court has

      directed    judges       to    scrutinize    injunctions            restricting          speech

      carefully and ensure that they are "no broader than necessary to

      achieve [their] desired goals."                 Madsen v. Women's Health Ctr.,

      512 U.S. 753, 764-65 (1994).

                  The bottom line is that this case calls for an exception

      to the usual rule: it arrives on our doorstep in a posture that

      allows    us,   in       the   exercise    of     our    discretion,         to    consider

      inadequately         preserved       arguments          against        the     challenged

      injunction. Given the special importance of the issues surrounding

      the injunction and the other factors that we have mentioned, we

      conclude    that     a    mechanical      application          of   the   raise-or-waive



                                              - 48 -

       Case 18-14820-CMA       Doc 175-1   Filed 06/11/21      Ent. 06/11/21 15:15:50         Pg. 49 of
                                                 105
Case: 16-2347   Document: 00117312786     Page: 49        Date Filed: 07/11/2018     Entry ID: 6183110



      principle would work a miscarriage of justice.                          Under these

      exceptional circumstances, we look past the infirmities in the

      appellants' briefing and proceed to consider all the available

      arguments     affecting      the   validity     and      enforceability        of    the

      injunction, regardless of whether some of those arguments may have

      been forfeited.

                                              B.

                  As a general matter, the First Amendment forbids the

      government, including the Judicial Branch, "from dictating what we

      see or read or speak or hear."          Ashcroft v. Free Speech Coal., 535

      U.S. 234, 245 (2002).         The question that remains in this case is

      whether    the    district    court    offended        the   First    Amendment       by

      enjoining the appellants from republishing, orally or in writing,

      any of six statements that they previously had employed to defame

      Dr. Sindi.       Some courts have adopted the view that an injunction

      against    future    speech     following      a     defamation      trial     may    be

      consistent with the First Amendment.                 See, e.g., Lothschuetz v.

      Carpenter, 898 F.2d 1200, 1208-09 (6th Cir. 1990) (Wellford, J.,

      for the court in part); Lemen, 156 P.3d at 349.                    Others, though,

      have expressed deep skepticism, suggesting that such a remedy is

      per se unconstitutional.           See, e.g., Fuller, 810 F.3d at 464-66

      (Sykes, J., concurring); Kinney, 443 S.W.3d at 89, 94; see also

      Erwin Chemerinsky, Injunctions in Defamation Cases, 57 Syracuse L.



                                            - 49 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 50 of
                                               105
Case: 16-2347      Document: 00117312786    Page: 50        Date Filed: 07/11/2018     Entry ID: 6183110



      Rev. 157, 158 (2007).            Although the Supreme Court once granted

      certiorari to resolve this conundrum, it disposed of the case on

      less controversial grounds, leaving the constitutional question

      open.        See Tory v. Cochran, 544 U.S. 734, 737-38 (2005).

                      We need not decide today the broader question of whether

      the First Amendment will ever tolerate an injunction as a remedy

      for defamation.          In all events, "courts should not rush to decide

      unsettled issues when the exigencies of a particular case do not

      require such definitive measures," Privitera v. Curran (In re

      Curran), 855 F.3d 19, 22 (1st Cir. 2017) — and this is such a case.

      Consistent        with    our   prudential       practice       of   forgoing       broad

      constitutional holdings unless such holdings are unavoidable, see

      Hudson Sav. Bank v. Austin 479 F.3d 102, 106 (1st Cir. 2007); El

      Dia, Inc. v. Hernandez Colon, 963 F.2d 488, 494 (1st Cir. 1992),

      we decide the issues concerning the validity and enforceability of

      the challenged injunction on narrower grounds.                        The injunction

      cannot survive the strict scrutiny required to legitimize a prior

      restraint, principally because of its failure to account for

      contextual variation. Therefore, the injunction must be vacated.11



              11
              Although the appellants have not adequately developed a
      separate argument concerning the legality of the injunction under
      the Massachusetts Declaration of Rights, see supra n.4, it is worth
      noting that Massachusetts courts have harbored doubts regarding
      the appropriateness of injunctions in defamation cases, see
      Krebiozen Research Found. v. Beacon Press, Inc., 134 N.E.2d 1,6
      (Mass. 1956) ("It is apparent that the constitutional protection


                                              - 50 -

       Case 18-14820-CMA       Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 51 of
                                                 105
Case: 16-2347    Document: 00117312786        Page: 51        Date Filed: 07/11/2018       Entry ID: 6183110



                   We    start       this   phase   of   our        analysis       by   rehearsing

      abecedarian       principles      of    equity.         A     court    may    not    issue   a

      permanent      injunction        unless,      among         other     things,       "remedies

      available at law, such as monetary damages, are inadequate to

      compensate        for"    an     "irreparable       injury."             eBay,       Inc.    v.

      MercExchange, L.L.C., 547 U.S. 388, 391 (2006).12                            Moreover, such

      an injunction must be "no more burdensome to the defendant than

      necessary to provide complete relief to the plaintiffs."                              Madsen,

      512 U.S. at 765 (quoting Califano v. Yamasaki, 442 U.S. 682, 702

      (1979)). Although we review the issuance of a permanent injunction

      for abuse of discretion, see eBay, 547 U.S. at 391, we perform

      this task mindful of our unflagging "obligation to 'make an




      of free speech and public interest in the discussion of many issues
      greatly limit . . . the power to give injunctive relief . . . in
      defamation cases."); cf. Nyer v. Munoz-Mendoza, 430 N.E.2d 1214,
      1217 (Mass. 1982) (suggesting, in dictum, that "even allegedly
      false and defamatory statements are protected from prior
      injunctive restraint by the First Amendment and art. 16" of the
      Massachusetts Declaration of Rights).
            12
             The amicus posits that Massachusetts law, not federal law,
      should govern with respect to the motion for a permanent
      injunction.    This point of view raises a nuanced question
      implicating the Erie doctrine, see Erie, 304 U.S. at 78, but it is
      a question that we can safely bypass. For one thing, no party has
      objected to the district court's decision to apply the federal
      standard. For another thing (and relatedly), it is settled that
      an amicus "cannot introduce a new argument into a case." United
      States v. Sturm, Ruger & Co., 84 F.3d 1, 6 (1st Cir. 1996).
      Finally, nothing appears to turn on this point: Massachusetts law
      and federal law seem to place substantially similar burdens on a
      party seeking a permanent injunction.      See Kenyon v. City of
      Chicopee, 70 N.E. 2d 241, 244 (Mass. 1946).


                                                - 51 -

       Case 18-14820-CMA       Doc 175-1     Filed 06/11/21       Ent. 06/11/21 15:15:50    Pg. 52 of
                                                   105
Case: 16-2347    Document: 00117312786       Page: 52        Date Filed: 07/11/2018     Entry ID: 6183110



      independent examination of the whole record' in order to make sure

      that 'the judgment does not constitute a forbidden intrusion on

      the field of free expression,'" Bose Corp., 466 U.S. at 499

      (quoting N.Y. Times Co., 376 U.S. at 284-86); accord Metro. Opera

      Ass'n, v. Local 100, Hotel Emps. & Rest. Emps. Int'l Union, 239

      F.3d 172, 176 (2d Cir. 2001).

                       The injunction issued in this case, which prohibits the

      appellants        from    republishing     six    particular       statements,       is   a

      paradigmatic example of a prior restraint: it is a "judicial

      order[] forbidding certain communications . . . issued in advance

      of the time that such communications are to occur."                       Alexander v.

      United States, 509 U.S. 544, 550 (1993) (emphasis in original)

      (citation omitted).            As such, it is subject to even more exacting

      requirements under settled First Amendment doctrine.13                          See Tory,

      544       U.S.    at     738   (treating     post-trial          injunction       against




            13 The district court, relying on precedent from the
      California Supreme Court, see Lemen, 156 P.3d at 343, concluded
      that the challenged injunction was not a prior restraint because
      it followed a finding of defamation liability at trial and,
      therefore, was not presumptively unconstitutional, see Sindi v.
      El-Moslimany, No. 13-cv-10798, 2016 U.S. Dist. LEXIS 110021, at
      *1-2 (D. Mass. Aug. 18, 2016). We do not agree. The California
      Supreme Court's approach impermissibly conflates "the question of
      whether the injunction is a prior restraint with the issue of
      whether the injunction should be allowed." Chemerinsky, supra, at
      165; accord Kinney, 443 S.W.3d at 93. Consistent with this view,
      Dr. Sindi (in her supplemental briefing) concedes that the
      challenged injunction is a prior restraint.    She also concedes
      that the appropriate level of scrutiny is strict scrutiny.


                                               - 52 -

       Case 18-14820-CMA        Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 53 of
                                                  105
Case: 16-2347   Document: 00117312786     Page: 53        Date Filed: 07/11/2018     Entry ID: 6183110



      republication     of     previously     defamatory         statements        as     prior

      restraint).

                  There is a strong presumption that prior restraints on

      speech are unconstitutional.          See N.Y. Times Co. v. United States,

      403 U.S. 713, 714 (1971) (per curiam).                    So drastic a remedial

      device may only be imposed when it furthers "the essential needs

      of the public order."        Carroll v. President & Comm'rs of Princess

      Anne, 393 U.S. 175, 183 (1968).                A prior restraint cannot be

      imposed when those needs can be achieved through less restrictive

      means.     See id. at 183-84; see also Tory, 544 U.S. at 738.                          And

      even when a prior restraint may theoretically be permissible, the

      decree that embodies it must be precisely tailored both to meet

      the exigencies of the particular case and to avoid censoring

      protected speech.       See Carroll, 393 U.S. at 183-84.                In the last

      analysis, a party who seeks a remedy in the form of a prior

      restraint must establish that the "evil that would result from"

      the offending publication is "both great and certain and cannot be

      mitigated by less intrusive measures."                  CBS, Inc. v. Davis, 510

      U.S. 1315, 1317 (1994) (Blackmun, J., in chambers) (citing Neb.

      Press Ass'n v. Stuart, 427 U.S. 539, 562 (1976)); see In re Goode,

      821 F.3d 553, 559 (5th Cir. 2016); Cty. Sec. Agency v. Ohio Dep't

      of Commerce, 296 F.3d 477, 485 (6th Cir. 2002); Levine v. U.S.

      Dist. Ct., 764 F.2d 590, 595 (9th Cir. 1985).                      Consequently, a

      prior restraint on speech must survive the most exacting scrutiny


                                            - 53 -

       Case 18-14820-CMA     Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50      Pg. 54 of
                                               105
Case: 16-2347   Document: 00117312786    Page: 54        Date Filed: 07/11/2018     Entry ID: 6183110



      demanded by our First Amendment jurisprudence.                    See Stuart, 427

      U.S. at 559.

                  Such     intensive    scrutiny         is    warranted     because       an

      animating purpose of the First Amendment was to create a bulwark

      against previous restraints upon speech.                See Near v. Minnesota ex

      rel. Olson, 283 U.S. 697, 713 (1931).                   Since "the line between

      legitimate and illegitimate speech is often so finely drawn," we

      "prefer[] to punish the few who abuse rights of speech after they

      break the law than to throttle them and all others beforehand."

      Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 559 (1975) (emphasis

      in original).      Thus, prior restraints are regarded as "the most

      serious and the least tolerable infringement on First Amendment

      rights."    Stuart, 427 U.S. at 559.

                  The operation of the collateral bar rule compounds the

      grave perils posed by prior restraints.                 This rule requires that

      an injunction be followed upon pain of contempt until modified or

      vacated, and the unconstitutionality of the injunction typically

      does not justify a refusal to obey it.                  See Metro. Opera Ass'n,

      239 F.3d at 176 (citing Walker v. Birmingham, 388 U.S. 307, 314-

      21 (1967)).     It follows that once an injunction in the nature of

      a prior restraint issues, the harm is "immediate and irreversible."

      Stuart, 427 U.S. at 559.




                                           - 54 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 55 of
                                              105
Case: 16-2347   Document: 00117312786      Page: 55        Date Filed: 07/11/2018     Entry ID: 6183110



                  In this case, Dr. Sindi argues that the challenged

      injunction comports with the First Amendment because the six

      statements were previously employed to defame her and, thus, no

      longer    constitute      protected     speech.         This    argument      has   some

      superficial appeal: an injunction against speech sometimes may

      pass constitutional testing if it follows an adjudication that the

      expression is unprotected, and the injunction itself is narrowly

      tailored to avoid censoring protected speech. See Pittsburgh Press

      Co. v. Pittsburgh Comm'n on Human Relations, 413 U.S. 376, 390

      (1973); Paris Adult Theatre I v. Slaton, 413 U.S. 49, 55 (1973).

      For instance, the Supreme Court has approved a permanent injunction

      against the distribution of specific booklets "found after due

      trial to be obscene," where the injunction did not extend to

      "matters not already published and not yet found to be offensive."

      Kingsley Books, Inc. v. Brown, 354 U.S. 436, 437, 445 (1957); cf.

      Auburn Police Union v. Carpenter, 8 F.3d 886, 903 (1st Cir. 1993)

      (setting forth similar proposition in dictum).                     The analogy that

      Dr. Sindi draws to Kingsley Books is tempting because (in the idiom

      of the First Amendment) obscenity — like defamation — is a category

      of unprotected speech.          See Free Speech Coal., 535 U.S. at 245-

      46.

                  In    the    end,   though,     Dr.      Sindi's     proffered      analogy

      glosses    over    significant       distinctions         between     obscenity      and

      defamation that make injunctions of obscene communications less


                                             - 55 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 56 of
                                                105
Case: 16-2347    Document: 00117312786        Page: 56        Date Filed: 07/11/2018     Entry ID: 6183110



      problematic        in   constitutional        terms.        The    obscenity       doctrine

      proscribes specific expressive works (such as books or movies)

      that appeal to prurient interests, depict sexual behaviors in

      patently offensive ways, and lack "serious literary, artistic,

      political, or scientific value."                Miller v. California, 413 U.S.

      15, 24 (1973).          Works adjudged obscene — such as the booklets in

      Kingsley Books — are immutable forms of expression.                              Hence, the

      permanent injunction there could be carefully crafted to ensure

      that it applied only to the specific publications found obscene

      without         exposing    the   bookseller       to      contempt      sanctions        for

      distributing other publications that might be protected under the

      First Amendment.           See Kingsley Books, 354 U.S. at 445.

                      An injunction that prevents in perpetuity the utterance

      of particular words and phrases after a defamation trial is quite

      a   different       matter.       By    its   very       nature,     defamation      is    an

      inherently contextual tort.               See Greenbelt Coop. Publ'g Ass'n v.

      Bresler, 398 U.S. 6, 13-14 (1970); Piccone v. Bartels, 785 F.3d

      766, 772 (1st Cir. 2015); cf. United States v. Alvarez, 567 U.S.

      709,      719    (2012)     (plurality     opinion)        (noting    that       defamation

      entails not merely a "false statement," but a "legally cognizable

      harm associated with a false statement").                      Words that were false

      and spoken with actual malice on one occasion might be true on a

      different occasion or might be spoken without actual malice.                           What

      is more, language that may subject a person to scorn, hatred,


                                                - 56 -

       Case 18-14820-CMA         Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 57 of
                                                   105
Case: 16-2347      Document: 00117312786    Page: 57        Date Filed: 07/11/2018     Entry ID: 6183110



      ridicule,       or   contempt   in    one   setting        may   have     a    materially

      different effect in some other setting.14                    Cf. Pittsburgh Press,

      413 U.S. at 390 (sustaining injunction where court was not required

      "to speculate as to the effect of publication").

                     The cardinal vice of the injunction entered by the

      district court is its failure to make any allowance for contextual

      variation.       Refined to bare essence, it enjoins Samia and Ann from

      repeating certain words, regardless of their purpose in employing

      them.        Consequently, the injunction "sweeps . . . more broadly

      than necessary" by prohibiting the appellants from engaging in

      speech about a public figure "before an adequate determination

      that it is unprotected by the First Amendment."                     Id.

                     For instance, the injunction precludes the appellants

      from restating that Dr. Sindi "is an academic and scientific


              14
             For example, a criminal suspect once sued a newspaper for
      defamation over its report that he had been arrested "after
      assaulting a police officer . . . ." Foley v. Lowell Sun Publ'g
      Co., 533 N.E.2d 196, 196 (Mass. 1989).       Though the plaintiff
      insisted that this amounted to a false accusation that he had
      committed assault, the Massachusetts Supreme Judicial Court
      disagreed after reviewing the allegedly defamatory sentence in the
      context of the entire article.     See id. at 197.    Among other
      things, the headline made clear that the plaintiff had only been
      "charged with assaulting [the] officer," and the story repeatedly
      employed cautionary language. Id. (emphasis in original); see id.
      at 199 (reporting that the plaintiff committed the assault,
      "according to police").    Once the statement was "read in the
      context of the article as a whole, its clear meaning [was] to
      report" the plaintiff's arrest, not to accuse him of committing
      assault. Id. at 197. Since it was undisputed that the plaintiff
      had been arrested, the statement was not actionable.


                                              - 57 -

       Case 18-14820-CMA      Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 58 of
                                                 105
Case: 16-2347   Document: 00117312786    Page: 58        Date Filed: 07/11/2018     Entry ID: 6183110



      fraud."    Although the appellants have in the past used those words

      with actual malice (or so the district court supportably found),

      there are a number of future contexts in which their repetition of

      this statement might be protected speech. We offer three examples:


                 If, say, Samia or Ann learns in the future of fraud

                  actually perpetrated by Dr. Sindi and accurately reports

                  it, the speaker would face contempt sanctions under the

                  injunction even though the right to disseminate truthful

                  information about public figures lies at the core of the

                  First Amendment.       See N.Y. Times Co., 376 U.S. at 270.

                 If, say, Samia or Ann were interviewed by a reporter and

                  asked what speech the challenged injunction prevented

                  them from repeating, a reply to the effect that, "I am

                  not allowed to state that Dr. Sindi is an academic and

                  scientific fraud" would subject the speaker to contempt

                  sanctions notwithstanding the truth of the reply.

                 Perhaps    most    remarkably,      the     appellants      would      face

                  contempt sanctions for disseminating a letter describing

                  their accusations and apologizing for them.

      The list of contextual permutations is virtually endless.                          The

      situations that we have described are but a few of the possible

      examples    that     show,    beyond    hope    of     peradventure,        that   the




                                             - 58 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 59 of
                                              105
Case: 16-2347     Document: 00117312786    Page: 59        Date Filed: 07/11/2018     Entry ID: 6183110



      challenged injunction is neither narrowly tailored nor precisely

      fitted to the circumstances of the case.

                       As framed, the injunction is so wide-ranging and devoid

      of safeguards that it plainly contravenes the First Amendment's

      limitation of liability for speech about public figures to false

      assertions of fact made with actual malice.                  See Hustler Magazine,

      Inc. v. Falwell, 485 U.S. 46, 56 (1988).                  We conclude, therefore,

      that       the    injunction   punishes      future       conduct     that      may    be

      constitutionally protected, see Conrad, 420 U.S. at 559, and thus

      fails the First Amendment requirement that it be "tailored as

      precisely as possible to the exact needs of the case," Carroll,

      393 U.S. at 184.

                       In an effort to blunt the force of this reasoning, our

      dissenting brother defends the injunction on the ground that,

      should the appellants choose to republish any of the six statements

      for    a    non-defamatory     purpose,      they      may   move    to   modify      the

      injunction in light of changed circumstances.                   See post at 89-90.

      To support this defense, he relies on the California Supreme

      Court's dictum surmising that a defamation defendant's ability to

      move to modify an injunction alleviates any concern that the

      injunction        may   penalize    or    chill      constitutionally         protected

      speech.      See Lemen, 156 P.3d at 353.          But this is little more than

      a hopeful improvisation: neither our dissenting brother nor the



                                               - 59 -

       Case 18-14820-CMA      Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 60 of
                                                105
Case: 16-2347   Document: 00117312786      Page: 60        Date Filed: 07/11/2018     Entry ID: 6183110



      California Supreme Court identifies any other First Amendment

      precedent supporting this extraordinary proposition.                      In light of

      a court's power to levy contempt sanctions (up to and including

      imprisonment) for disobedience under the collateral bar rule, see

      Walker, 388 U.S. at 314-21, "the right to free speech should not

      lightly be placed within the control of a single man or woman,"

      Madsen, 512 U.S. at 793 (Scalia, J., concurring in part and

      dissenting in part).       A decree that requires a judicial permission

      slip to engage in truthful speech is the epitome of censorship.

      See Near, 283 U.S. at 713; Kinney, 443 S.W.3d at 98; see also

      Chemerinsky, supra, at 172.              To make a bad situation worse, the

      appellants     would     bear      the    burden      of    pointing     to     changed

      circumstances in any proceeding to modify the injunction.                            See

      Horne v. Flores, 557 U.S. 433, 447 (2009).                     Such a circumstance

      would be repugnant to the First Amendment, which requires a public-

      figure plaintiff, not the defendant, to prove actual malice and

      falsity.    See Gertz, 418 U.S. at 342.

                   The dissent attempts to analogize this case to Madsen

      and Schenck v. Pro-Choice Network of Western New York, 519 U.S.

      357 (1997).      See post at 84-89.               With respect, this attempted

      analogy does not work. In those cases, the Supreme Court partially

      sustained injunctions against protest activities near abortion

      clinics.    The Court concluded that neither injunction was a prior

      restraint       and,      therefore,         neither          was      presumptively


                                               - 60 -

       Case 18-14820-CMA     Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 61 of
                                                105
Case: 16-2347   Document: 00117312786    Page: 61        Date Filed: 07/11/2018     Entry ID: 6183110



      unconstitutional.      See Schenck, 519 U.S. at 374 n.6; Madsen, 512

      U.S. at 763 n.2, 766.       The Court's rationale is instructive.                    It

      emphasized that the injunctions were content-neutral and left

      "alternative channels of communication" available to the anti-

      abortion protesters. Schenck, 519 U.S. at 374 n.6. The protesters

      "remain[ed] free to espouse their message," so long as they were

      outside the buffer zone delineated by the injunctions.                         Id. at

      385; see Madsen, 512 U.S. at 763 n.2.

                  The injunction here is quite different.                   As Dr. Sindi

      acknowledges, it is not content-neutral.                    This is significant

      because the Supreme Court has found Madsen inapposite when — as in

      this case — the defendant was exposed to liability based on "what

      [it] said."     Snyder v. Phelps, 562 U.S. 443, 457 (2011).                    What is

      more, the challenged injunction forbids the appellants from ever

      republishing the six statements about Dr. Sindi, regardless of the

      forum or the purpose.      As such, it does not leave open alternative

      channels of communication.          Seen in this light, the injunction

      must withstand strict scrutiny (as Dr. Sindi concedes) and, thus,

      is presumptively unconstitutional.

                  When all is said and done, we need not answer the vexing

      question of whether a federal court may ever permanently enjoin

      republication of ad hoc oral or written statements on the ground

      that those statements will be defamatory if made anew.                      Similarly,



                                           - 61 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 62 of
                                              105
Case: 16-2347    Document: 00117312786    Page: 62        Date Filed: 07/11/2018     Entry ID: 6183110



      we take no view of the legality of an injunction ordering "the

      removal      or   deletion   of     speech     that       has   been     adjudicated

      defamatory," such as a decree requiring the erasure of a statement

      from a website after an adjudication that the statement was

      "unprotected in the context in which it was made."                      Kinney, 443

      S.W.3d at 89, 93, 99 (upholding such an injunction and explicating

      the "legally cogent division between mandatory injunctions calling

      for the removal of speech that has been adjudicated defamatory and

      prohibitive injunctions disallowing its repetition").

                   To say more would be to paint the lily.                         The First

      Amendment requires that less intrusive remedies be unavailable

      before injunctive relief can be considered and that any injunction

      be as narrowly tailored as possible to avoid censoring protected

      speech.     See Carroll, 393 U.S. at 183-84.              Because the challenged

      injunction cannot conceivably survive this strict scrutiny, it

      must be vacated.15




            15
             For the sake of completeness, we note that the injunction
      appears to suffer from other defects, including the absence of any
      detailed findings regarding the adequacy of remedies at law (a
      sine qua non for injunctive relief). See eBay, 547 U.S. at 391.
      This omission is especially troublesome in light of the strong
      presumption that damages are an adequate remedy for a defamation
      plaintiff.   See Metro. Opera Ass'n, 239 F.3d at 177; Organovo
      Holdings, Inc. v. Dimitrov, 162 A.3d 102, 117 & n.67, 119 (Del.
      Ch. 2017).
           We also note that our holding eliminates any necessity for us
      to pass upon the appellants' other challenges to the injunction,
      including their contention, clearly articulated for the first time


                                            - 62 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 63 of
                                               105
Case: 16-2347   Document: 00117312786    Page: 63        Date Filed: 07/11/2018     Entry ID: 6183110



                                           VIII.

                  We summarize succinctly. The evidence in this case tells

      a tawdry tale of two women who let their antipathy for a third

      woman lead them into inexcusable behavior.                  The jury supportably

      found that this course of conduct was tortious in several respects,

      and its assessment of damages on those counts, as refined by the

      able district judge, passes muster.                The post-trial injunction,

      though, is a bridge too far: it cannot survive the strict scrutiny

      that the First Amendment demands of prior restraints on speech.

      Even the bad behavior exhibited by the appellants cannot justify

      crossing well-established constitutional lines.

                  We need go no further. For the reasons elucidated above,

      we affirm the judgment of the district court with respect to the

      claims     of   defamation,      intentional        infliction       of      emotional

      distress, and tortious interference with contract.                  We reverse the

      judgment with respect to the claim for tortious interference with

      advantageous     relations.        Finally,        we   vacate    the       post-trial

      injunction improvidently issued by the district court. All parties

      shall bear their own costs.

      So ordered.

                            — Separate Opinion Follows —



      at oral argument in this court, that the Seventh Amendment bars
      the injunction because the jury returned only a general verdict.


                                           - 63 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 64 of
                                              105
Case: 16-2347   Document: 00117312786     Page: 64       Date Filed: 07/11/2018     Entry ID: 6183110



                   BARRON, Circuit Judge, concurring in part and dissenting

      in part.     There is no more basic First Amendment principle than

      that the government may not restrain speech in advance of its

      expression simply because it may cause offense.                         We must be

      cautious, therefore, before we uphold an injunction, like the one

      before us, that bars the expression of certain specific statements

      due to the harm that they may cause.               At the same time, there are

      few more basic principles of adjudication than that "if it is not

      necessary to decide more, it is necessary not to decide more."

      PDK Labs. Inc. v. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts,

      J., concurring). In my view, the majority, by seeking to vindicate

      the first principle, gives insufficient attention to the second.

                   The   result   is    that   the   majority       strikes       down   this

      injunction by unnecessarily announcing a broad constitutional

      rule.     Under that rule, it would appear that a lower court may not

      enjoin a recidivist defamer from using particular words, even when

      he has been properly found to have repeatedly used those same words

      in the past to defame the party that seeks the injunction and even

      when he has been found to be likely to do so again absent the

      injunction.

                   This result follows from the majority's decision to

      subject such an injunction to strict First Amendment scrutiny.

      The majority applies that demanding form of review because it

      treats such an injunction as a presumptively unconstitutional


                                           - 64 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 65 of
                                              105
Case: 16-2347      Document: 00117312786      Page: 65        Date Filed: 07/11/2018     Entry ID: 6183110



      prior        restraint.      And      the   majority       then   strikes        down   this

      injunction under such scrutiny because it fails to require proof

      of actual defamation in order to show its violation.                        See Maj. Op.

      at 50-62.16

                      In adopting this constitutional rule, the majority makes

      the following equation.               It treats a specific, tailored means of

      stopping the recurrence of speech that the First Amendment does

      not protect as if it were a regulation designed to stop the initial

      expression of protected speech due to the offense that it may

      cause.

                      The decision to make this equation fits uncomfortably

      with our own circuit's precedent.               It also conflicts with the only

      precedents that have decided the issue under the First Amendment.

      And, finally, it creates tension with Supreme Court rulings that

      afford lower courts significant discretion to enjoin parties from

      resuming their unprotected and unlawful expressive conduct.




              16
              The majority at times relies on precedents that apply
      something less than strict scrutiny, which requires that a
      regulation of speech be "the least restrictive means of achieving
      a compelling state interest."    McCullen v. Coakley, 134 S. Ct.
      2518, 2530 (2014).     For example, the majority relies on the
      constitutional test described in Carroll v. President &
      Commissioners of Princess Anne, 393 U.S. 175 (1968). See Maj. Op.
      at 59, 62. But, in Madsen v. Women's Health Center, Inc., 512
      U.S. 753 (1994), the Supreme Court described the Carroll test as
      no different from the one applied in Madsen, id. at 767, which the
      Supreme Court distinguished from strict scrutiny, id. at 762-64,
      and which the majority here distinguishes from the form of "strict
      scrutiny" that it asserts applies. Maj. Op. at 61.


                                                  - 65 -

       Case 18-14820-CMA        Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50    Pg. 66 of
                                                   105
Case: 16-2347   Document: 00117312786      Page: 66        Date Filed: 07/11/2018     Entry ID: 6183110



                  The    majority's       rule   also      gives   rise    to    significant

      practical concerns.          We live in a world in which defamation

      campaigns may reach millions in an instant and essentially for

      free.     Injunctions crafted in general terms to conform to the

      majority's rule risk inviting obstinate and proven defamers to

      resume their defamatory campaigns by wagering that their victims

      will lack the energy to enforce an injunction that requires them

      to prove actual defamation all over again.

                  In light of these concerns, I cannot sign on to the

      majority's rule, whatever its ultimate merits.                            And that is

      because, in my view, there is no need to announce it.                     The enjoined

      parties never timely made the debatable federal constitutional

      arguments on which the majority relies.

                  Nor    can   I   sign    on    to   the    decision     to    vacate    this

      injunction.       The only other argument that the majority suggests

      could be a ground for vacating it, which challenges the District

      Court's finding that Sindi would suffer irreparable harm absent

      this injunction, see id. at 62 n.15, also was not properly raised

      by the defendants either below or on appeal.                     And the arguments

      that the defendants did properly present to us in challenging the

      injunction lack merit.

                  For these reasons, although I fully join the majority's

      thorough and persuasive analysis in Parts I through VI of its

      opinion, I dissent from Part VII.


                                             - 66 -

       Case 18-14820-CMA    Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 67 of
                                                105
Case: 16-2347   Document: 00117312786       Page: 67        Date Filed: 07/11/2018       Entry ID: 6183110



                                                   I.

                  To    explain     my     concerns,        I    first     review    how     this

      injunction came to be.           I then describe the limited reach of the

      grounds for striking it down that the defendants timely made.

      Finally, I explain that this is not a case in which we should make

      an exception to our usual "raise-or-waive" requirement.                               Nat'l

      Ass'n of Soc. Workers v. Harwood, 69 F.3d 622, 627 (1st Cir. 1995).

                                                   A.

                  The plaintiff, Hayat Sindi, came to federal court to

      seek relief from the defendants' five-year defamatory campaign.

      She successfully made her defamation case to a jury, which awarded

      her a multi-million dollar verdict.

                  Nevertheless, Sindi was concerned that the defendants

      would not be deterred. She therefore sought a permanent injunction

      to prohibit them from making the statements that she alleged they

      had been making to defame her in the five years preceding her suit.

      Absent    such    an    injunction,         Sindi     argued,      she    would     suffer

      irreparable      harm    to   her     "reputation,          business     dealings,      and

      emotional well-being" because the defendants would pick up where

      they had left off.

                  After      hearing      from    the     parties,     the     District     Court

      issued a narrowed injunction that encompassed only six of the

      twenty-six statements that Sindi initially had sought to enjoin.

      In doing so, the District Court found that the defendants clearly


                                                 - 67 -

       Case 18-14820-CMA      Doc 175-1    Filed 06/11/21       Ent. 06/11/21 15:15:50   Pg. 68 of
                                                 105
Case: 16-2347      Document: 00117312786       Page: 68        Date Filed: 07/11/2018     Entry ID: 6183110



      had   used        the    six     statements    to     defame     Sindi,    resulting       in

      irreparable harm to her, and that, absent the narrowed injunction,

      the defendants would likely continue to do so.17

                        Significantly,       the     defendants        never    made      a   peep

      -- either below or in their opening and reply briefs on appeal

      -- that indicated that they wanted to use the six statements in

      different contexts from those in which they had used them in the

      past.        The defendants also did not meaningfully dispute -- either

      below        or   on    appeal    --   that   they    were     likely     to   repeat    the

      statements in that same way.18

                        Nor did the defendants argue that Sindi had failed to

      show that only an injunction, as opposed to a damages award, would

      be a sufficient remedy for any harm that she would suffer from the

      defendants' continuing to use the statements as they had.                           Rather,

      below, the defendants initially argued that she would not suffer


              17
              To support this finding, the District Court pointed to
      Sindi's evidence showing that the defendants "continued their
      libelous campaign even up to the night before trial began" and
      that at trial they then "both admitted under oath that they
      intended to continue their defamatory campaign in the future." In
      addition, the District Court reasoned that, "[e]ven following a
      jury award of $3,500,000 in damages, [the defendants'] opposition
      to the motion for [a] permanent injunction speaks only to their
      purported right to make the statements and the court's purported
      lack of authority to enjoin the conduct, but offers no assurances
      that they will voluntarily stop their tortious conduct."
              18
              The defendants' counsel did represent, in response to a
      question from the District Court at the hearing on the proposed
      injunction, that "it is not their intention to continue making
      these statements." But, he offered no evidence, and he conceded
      that the testimony at trial was to the contrary.


                                                   - 68 -

       Case 18-14820-CMA         Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 69 of
                                                    105
Case: 16-2347    Document: 00117312786    Page: 69        Date Filed: 07/11/2018     Entry ID: 6183110



      such irreparable harm because their past communication of the

      statements had not actually harmed Sindi.                    And, on appeal, the

      defendants then abandoned even that limited challenge to the

      finding of irreparable harm that the District Court had ended up

      making.

                   The defendants did contend throughout this litigation

      that the proposed injunction violated the First Amendment.                          But,

      they did so by contending only that an injunction that barred the

      future expression of the six statements could not possibly be a

      valid prophylactic means of stopping their defamatory conduct

      going forward because: (1) the jury had returned a general verdict

      and thus did not expressly find that each of the statements

      encompassed by the injunction had been made in a defamatory manner

      in the past and (2) the evidence presented to the jury was, in any

      event, too weak to have permitted a jury to have so found.

                   The defendants thus never suggested at any point that

      strict     scrutiny   (or   even    heightened         review)    applied      to    the

      injunction insofar as it was properly predicated on findings that

      the defendants had engaged in prior defamation through their use

      of those statements.19       Nor did the defendants argue that such a


            19
             In the District Court, the defendants did appear to attack
      the enjoining of a libel under Massachusetts law. But, whether
      this injunction may issue under Massachusetts common law and the
      Massachusetts Constitution is among the issues that the defendants
      have failed to preserve, as the majority recognizes. See Maj. Op.
      at 50 n.11. In any event, any such state-law-based argument is


                                            - 69 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 70 of
                                               105
Case: 16-2347   Document: 00117312786    Page: 70        Date Filed: 07/11/2018     Entry ID: 6183110



      properly predicated injunction would be an impermissible prior

      restraint under the First Amendment.

                    At oral argument on appeal, the defendants' counsel (who

      was not trial counsel) did attempt to argue for the first time,

      and despite the defendants' previous assertions to the contrary,

      the following:     The injunction was a prior restraint that violated

      the   First    Amendment   because     it   enjoined       the   defendants       from

      repeating the six statements regardless of the context in which

      they might be communicated in the future.                    But, even then the

      defendants' counsel did not directly contend that strict scrutiny

      applied.      And, when asked if the defendants had made that argument

      in their briefs on appeal, he conceded:                 "No, not the contextual

      argument."

                    Thus, based on the only two arguments that the defendants

      properly presented to us -- namely, that the injunction encompassed

      statements that no jury had found to be defamatory and that, on

      the record established at trial, no adjudicator could so find -- we

      have no reason to vacate this injunction.                 As Sindi persuasively

      shows, and the majority does not dispute, neither argument has

      merit.




      not clearly supported by the state precedent brought to our
      attention by the amicus, which precedent the majority observes
      merely raises "doubts" about the propriety under Massachusetts law
      of an injunction of the kind before us but does not categorically
      preclude its issuance. See id.


                                           - 70 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 71 of
                                              105
Case: 16-2347    Document: 00117312786    Page: 71        Date Filed: 07/11/2018     Entry ID: 6183110



                   The defendants do not adequately explain why the First

      Amendment bars the District Court from issuing this injunction

      simply due to the absence of a special verdict by the jury, given

      that the District Court supportably found that the defendants

      defamed Sindi in the past with each of the six enjoined statements

      and that the defendants would likely continue to do so.20                           The

      defendants also fail to show that the record cannot support the

      District Court's finding that the defendants had used each enjoined

      statement to defame Sindi.

                                              B.

                   Nonetheless, the majority does vacate the injunction.

      It does so by relying on a ground that the defendants did not

      properly raise either below or on appeal: that this injunction is

      a presumptively unconstitutional prior restraint that is subject

      to strict scrutiny, which it flunks because it enjoins particular

      statements regardless of the context in which they are used.                        See

      Maj. Op. at 50-62.

                   The majority acknowledges that its decision to rely on

      this defaulted argument is most unusual.                  See id. at 43.          Under

      our "raise-or-waive" rule, which we ordinarily apply with "a near-

      religious fervor," the defendants would have to "forever . . .




            20As the majority notes, the defendants did not develop a
      timely Seventh Amendment challenge to issuing the injunction
      absent a special verdict by the jury. Maj. Op. at 62 n.15.


                                            - 71 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 72 of
                                               105
Case: 16-2347    Document: 00117312786    Page: 72        Date Filed: 07/11/2018     Entry ID: 6183110



      hold their peace" with respect to that argument.                    Nat'l Ass'n of

      Soc. Workers, 69 F.3d at 627 (failure to raise below); accord

      United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (failure

      to raise on appeal).       And, the majority recognizes, see Maj. Op.

      at 43, there is good reason to enforce that "raise-or-waive"

      requirement strictly, as it serves important "systemic ends,"

      Nat'l Ass'n of Soc. Workers, 69 F.3d at 627, by incentivizing

      parties to make arguments in a timely way and by ensuring that

      like cases are treated alike.

                   The majority nevertheless suggests that because this

      case involves a regulation of speech crafted by a federal court,

      there is reason to relax our usual "raise-or-waive" rule.                           See

      Maj. Op. at 46-47.         But, the majority does not rule that the

      District Court lacks equitable jurisdiction to impose this remedy.

      See id. at 61.      And I see no reason to encourage parties to assume

      that, in general, they need not be as diligent in pressing their

      personal      constitutional       rights   in       challenging      court-crafted

      injunctions as we routinely require criminal defendants to be in

      challenging court-crafted sentences.21


            21The injunction cases on which the majority relies do not
      suggest otherwise.    See Maj. Op. at 47.    In two of them, the
      Supreme Court on its own raised arguments that the parties had not
      pressed only because the equitable jurisdiction of the federal
      courts was at issue. See Schlesinger v. Councilman, 420 U.S. 738,
      743-44, 753-61 (1975); Younger v. Harris, 401 U.S. 37, 40, 43-54
      (1971). But, here, the majority assumes (without deciding) that
      the District Court did have equitable jurisdiction to issue the


                                            - 72 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 73 of
                                               105
Case: 16-2347    Document: 00117312786    Page: 73        Date Filed: 07/11/2018     Entry ID: 6183110



                   Moreover, to the extent that the majority is inclined to

      relax our "raise-or-waive" rule in this case, I certainly see no

      reason to reach the prior restraint/strict scrutiny issue.                           The

      majority      itself     suggests     that     the         injunction        could    be

      independently invalidated on the far narrower ground that the

      record does not support the District Court's finding that the

      injunction is necessary to protect Sindi from irreparable harm.

      See id. at 62 n.15.

                   To be sure, that argument, too, was defaulted by the

      defendants.      But, by resting its vacatur solely on the irreparable

      harm argument, the majority at least would be issuing a relatively

      narrow,      record-dependent        ruling,        with     no     broad      federal

      constitutional implications.22


      injunction, see Maj. Op. at 61, and strikes it down based solely
      on the defendants' personal rights under the First Amendment. The
      only other injunction case that the majority cites reached an
      arguably unpreserved argument that clearly had been raised on
      appeal. See Real Estate Bar Ass'n for Mass., Inc. v. Nat'l Real
      Estate Info. Servs., 608 F.3d 110, 125-26 (1st Cir. 2010).
            22There is yet another way to issue a narrower, non-
      constitutional ruling in this case. It is by no means clear that
      "whatever equitable remedy is available in a State court must be
      available in a diversity suit in a federal court," given the
      precedent that suggests that "[e]quitable relief in a federal court
      is of course subject to restrictions" -- including that "the suit
      must be within the traditional scope of equity as historically
      evolved in the English Court of Chancery" -- and "[t]hat a State
      may authorize its courts to give equitable relief unhampered by
      any or all such restrictions cannot remove these fetters from the
      federal courts."    Guar. Tr. Co. v. York, 326 U.S. 99, 105-06
      (1945). Thus, even if there were a reason to decide this case
      based on defaulted arguments, I do not see why it is clear that
      the right defaulted argument to rely on is one that restricts the


                                            - 73 -

       Case 18-14820-CMA     Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 74 of
                                               105
Case: 16-2347   Document: 00117312786       Page: 74     Date Filed: 07/11/2018     Entry ID: 6183110



                  Nor am I persuaded by the majority's conclusion that it

      makes sense to decide this case on the basis of the forfeited

      constitutional argument in light of our precedent recognizing that

      "'an appellate court has discretion, in an exceptional case, to

      reach virgin issues,' that is, to relieve a party of a prior

      forfeiture."      Chestnut v. City of Lowell, 305 F.3d 18, 21 (1st

      Cir. 2002) (en banc) (per curiam) (quoting United States v. La

      Guardia,    902   F.2d    1010,   1013    (1st     Cir.   1990)).       Under     this

      exception to the "raise-or-waive" rule, we may exercise discretion

      to decide a case based on a forfeited argument after considering

      a variety of factors, such as whether the underlying issue is of

      "constitutional magnitude" and "great public moment"; the party's

      failure    to   address    it   was    "entirely      inadvertent      rather     than

      deliberate"; its proper resolution is sufficiently clear that the

      lower court can be said to have plainly erred; and deciding it

      will not result in "special prejudice or inequity" to the non-

      defaulting party or "deprive[] the court of appeals of useful

      factfinding."      Nat'l Ass'n of Soc. Workers, 69 F.3d at 627-28;

      accord Chestnut, 305 F.3d at 21.




      authority of not only federal courts but also state courts. And
      that is especially so given the care with which state courts seem
      to be grappling with the longstanding question concerning the scope
      of their own equitable jurisdiction to remedy defamation. See
      Roscoe Pound, Equitable Relief Against Defamation and Injuries to
      Personality, 29 Harv. L. Rev. 640 (1916).


                                             - 74 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 75 of
                                              105
Case: 16-2347    Document: 00117312786       Page: 75        Date Filed: 07/11/2018     Entry ID: 6183110



                   Here, of course, we are dealing with a failure to

      properly raise an argument in appellate briefing as well as in the

      district court.         But, insofar as the exception to our "raise-or-

      waive"     rule   on    which   the    majority        relies    applies    to        such   a

      situation,23      I    cannot   see     why   it   applies        here.         The     prior

      restraint/strict scrutiny issue is of "constitutional magnitude"

      and, at least arguably, of "great public moment."24                     But, the other

      factors that we have held bear on deciding whether to excuse a

      forfeiture weigh against doing so.


            23In every case that the majority cites concerning this
      doctrine, see Maj. Op. at 43-45, the issue we reached had been,
      unlike in this case, timely raised by the defaulting party on
      appeal. See Gencarelli v. UPS Capital Bus. Credit, 501 F.3d 1, 8
      (1st Cir. 2007); Chestnut, 305 F.3d at 19-21; Nat'l Ass'n of Soc.
      Workers, 69 F.3d at 627-30; La Guardia, 902 F.2d at 1012-13. Nor
      do the Supreme Court cases that the majority cites with respect to
      excusing procedural defaults address the circumstances in which
      appellate courts may reach issues never timely raised on appeal.
      See Maj. Op. at 43, 46.     In Hormel v. Helvering, 312 U.S. 552
      (1941), the Supreme Court merely acknowledged a reviewing court's
      authority to reach an unpreserved issue that had been argued before
      it on appeal. Id. at 554-59. And, in Singleton v. Wulff, 428
      U.S. 106 (1976), the issue was whether a reviewing court may pass
      on a properly presented merits argument, as opposed to remanding,
      after reversing a lower court's dismissal for non-justiciability;
      the Court had no occasion to address a reviewing court's discretion
      to address an argument that no party had properly presented to it.
      Id. at 120-21.
            24We have explained that the "great public moment" factor
      concerns whether the defaulted argument "touches upon policies as
      basic as federalism, comity, and respect for the independence of
      democratic institutions." Nat'l Ass'n of Soc. Workers, 69 F.3d at
      628. It is at least not obvious to me that the defaulted strict
      scrutiny/prior restraint argument implicates policies of that
      sort, unlike the defaulted arguments about the immunities enjoyed
      by state legislators and municipalities in National Association of
      Social Workers, 69 F.3d at 627, and Chestnut, 305 F.3d at 19-20.


                                               - 75 -

       Case 18-14820-CMA      Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50       Pg. 76 of
                                                  105
Case: 16-2347   Document: 00117312786         Page: 76     Date Filed: 07/11/2018        Entry ID: 6183110



                   To   begin     with,       it   would       be   extremely    generous        to

      characterize      as    "entirely       inadvertent,"           Nat'l   Ass'n      of    Soc.

      Workers, 69 F.3d at 628 (emphasis added), the defendants' years-

      long strategy of training their fire solely on the supposedly

      inadequate predicate finding that the defendants used the six

      enjoined statements to defame Sindi in the past.                         Indeed, at the

      hearing on the proposed injunction, the District Court, quite

      conscientiously, sought to make sure that the defendants' federal

      constitutional challenge to Sindi's proposed injunction was as

      limited as it appeared to be.                And, in response, the defendants'

      counsel made clear that it was:                 "I think there would not be a

      prior restraint, your Honor, if there had been a final adjudication

      as to certain statements" finding that they were defamatory.                             That

      counsel also confirmed that same position repeatedly at that same

      hearing.      And      he   did    so    without         ever   suggesting      that      the

      injunction, as drafted, might be unconstitutional under the First

      Amendment if it were properly predicated.

                   Consistent with those representations, moreover, the

      defendants also declined the District Court's express invitation

      to suggest that "the language [of the injunction] should be tweaked

      one way or another to not create a prior restraint."                       And that was

      the case even though the District Court soon thereafter had,

      prudently,    circulated      for       comment      a    narrowed      version     of    the




                                               - 76 -

       Case 18-14820-CMA     Doc 175-1    Filed 06/11/21        Ent. 06/11/21 15:15:50    Pg. 77 of
                                                105
Case: 16-2347   Document: 00117312786    Page: 77        Date Filed: 07/11/2018     Entry ID: 6183110



      proposed injunction that targeted just six of the twenty-six

      statements that Sindi initially had sought to enjoin.

                  It also seems to me that prejudice does result from our

      willingness     to   revive   this    never-before-raised           constitutional

      argument.    The parties were given a chance to provide supplemental

      briefing to address it.           But, we have never suggested that the

      provision of that opportunity is a panacea.                 And here it is not.

                  If the defendants had given Sindi some indication below

      that they actually wished to use the enjoined statements in new

      contexts, she potentially could have further developed the record

      regarding    just    how   the    defendants       did    intend    to      use     those

      statements and why the injunction -- in whatever form it would

      then take in such circumstances -- was necessary to prevent the

      defendants from nevertheless using the statements to defame her.

      Had that happened, the District Court could have then evaluated

      that more developed record and either scaled back the injunction

      in some calibrated manner that might still protect Sindi or issued

      this same injunction after making findings on the key disputed

      points concerning the defendants' likely future conduct.

                  What the case then would have looked like we cannot know,

      precisely because we are raising these constitutional issues on

      our own and are thus deprived of that "useful factfinding."                            Id.

      at 627.     But, we are not the only ones who lose out by short-

      circuiting this normal adjudicative process.                     Because we have


                                           - 77 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50       Pg. 78 of
                                              105
Case: 16-2347    Document: 00117312786    Page: 78        Date Filed: 07/11/2018     Entry ID: 6183110



      transformed what had been a concrete dispute into an abstract one,

      Sindi finds herself stripped altogether of the protection that she

      had secured.       And she is stripped of it based on a speculative

      expressive interest that we have assumed the defendants must have,

      even though the defendants themselves never gave her (or the

      enjoining court) any indication that they actually do.25

                   Perhaps the fact that we are deciding this case in this

      artificial posture does not matter.            Perhaps, under the majority's

      rule, there is no showing that Sindi could make about her proven

      defamers' likely future conduct that would entitle her to an

      injunction of this kind.          Perhaps, in fact, she would not be able

      to make such a showing even if the defendants had been found to

      have been in violation of an earlier injunction that did require

      Sindi to prove defamation to enforce it.

                   But, if, as appears, that is what the majority means to

      hold, then, in my view, it is especially clear that we have no

      good reason to make an exception to our "raise-or-waive" rule here.

      For, as I will next explain, such a broad federal constitutional

      holding hardly rests on a legal conclusion that is so plainly right


            25Nor do the interests of third parties make the First
      Amendment interests potentially at stake in this case any less
      theoretical. This injunction expressly applies only to the two
      defendants, and they have not challenged the District Court's
      findings that they likely want to use the statements only as they
      had used them before, which necessarily means that they are
      unlikely to communicate the statements to any third parties for
      any protected purpose.


                                            - 78 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 79 of
                                               105
Case: 16-2347    Document: 00117312786          Page: 79        Date Filed: 07/11/2018      Entry ID: 6183110



      that it is of the kind that "often inclines a court to entertain

      a pivotal argument for the first time on appeal."                               Id. at 628

      (quoting La Guardia, 902 F.2d at 1013).

                                                      C.

                      As     the    majority        recognizes,       there    is   no      on-point

      precedent -- from either our court or the Supreme Court -- that

      dictates the federal constitutional rule that it announces.                                 See

      Maj. Op. at 49.              Of course, the absence of such precedent is not

      conclusive as to whether the rule that the majority adopts is so

      plainly        right    that      the    party       that    would    benefit      from      its

      announcement may be excused for having failed to raise the issue

      properly.

                      But, here, the problem with finding the law so clear

      that      no    argument       about     it    need     be    timely     raised       is    more

      fundamental.           For, in this case, there is not merely a dearth of

      controlling supportive precedent, but also substantial (though not

      controlling) opposing precedent and not a single case of any court

      that actually holds what the majority now does.

                                                      1.

                      To begin, as the majority acknowledges, there is no

      controlling Supreme Court precedent that makes clear what the

      majority holds: that an injunction that bars the expression of

      certain        statements       is   a   presumptively          unconstitutional           prior

      restraint under the First Amendment even when it rests on findings


                                                    - 79 -

       Case 18-14820-CMA           Doc 175-1   Filed 06/11/21      Ent. 06/11/21 15:15:50    Pg. 80 of
                                                     105
Case: 16-2347      Document: 00117312786    Page: 80        Date Filed: 07/11/2018     Entry ID: 6183110



      that the enjoined party had engaged in prior unprotected, unlawful

      uses      of   the   enjoined    statements      and      will    likely       use     those

      statements in that same unprotected and unlawful manner going

      forward absent the injunction.             And the fact that there is no such

      precedent should give us pause.

                      This injunction -- like any that bars a party from making

      any statement -- does preclude expression before it is expressed.

      But, we have no reason to conclude that the absence of Supreme

      Court        precedent   treating    an   injunction         like    this      one     as   a

      presumptively unconstitutional prior restraint should be chalked

      up to the fact that the Court simply has not yet gotten around to

      doing so, because, once it does, the result will be obvious.                                To

      the contrary, the Supreme Court has expressly cautioned that "[t]he

      phrase 'prior restraint' is not a self-wielding sword.                         Nor can it

      serve as a talismanic test."              Kingsley Books, Inc. v. Brown, 354

      U.S. 436, 441 (1957); see also Madsen, 512 U.S. at 764 n.2

      (explaining that "[n]ot all injunctions that may incidentally

      affect expression . . . are 'prior restraints' in the sense that

      that term was used in New York Times Co. [v. United States, 403

      U.S. 713 (1971) (per curiam)]").26


              26
              The only precedents involving injunctions targeted at
      unprotected speech that the defendants cite in their supporting
      brief for the view that strict scrutiny applies here did not in
      fact apply strict scrutiny.   For example, the defendants cite
      language from Tory v. Cochran, 544 U.S. 734 (2005), that "[a]n
      'order' issued in 'the area of First Amendment rights' must be


                                              - 80 -

       Case 18-14820-CMA       Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50       Pg. 81 of
                                                 105
Case: 16-2347   Document: 00117312786        Page: 81    Date Filed: 07/11/2018     Entry ID: 6183110



                     Our own precedent, moreover, has been sensitive to this

      guidance.        That precedent involved a statute that authorized

      injunctive relief to be ordered on the basis of a finding that a

      defendant had engaged in unprotected charitable solicitation.                      See

      Auburn Police Union v. Carpenter, 8 F.3d 886, 902 (1st Cir. 1993).

      And we explained there that "[a]n injunction that is narrowly

      tailored, based upon a continuing course of repetitive speech, and

      granted only after a final adjudication on the merits that the

      speech    is    unprotected     does    not   constitute      an   unlawful      prior

      restraint."       Id. at 903.

                     Further, a number of courts, including the Sixth Circuit

      and the California Supreme Court, have actually approved, in the

      face of First Amendment challenges, injunctions just like this


      'precis[e]' and narrowly 'tailored' to achieve the 'pin-pointed
      objective' of the 'needs of the case.'"      Id. at 738 (second
      alteration in original) (quoting Carroll, 393 U.S. at 183-84).
      They also cite language from Pittsburgh Press Co. v. Pittsburgh
      Commission on Human Relations, 413 U.S. 376 (1973), that an
      injunction against unprotected commercial speech should "sweep[]
      no more broadly than necessary." Id. at 390. The Supreme Court,
      however, has expressly stated that a test requiring that an
      injunction "'burden no more speech than necessary' to accomplish
      its objective" is no different from the Carroll test, Madsen, 512
      U.S. at 767, and that neither test amounts to strict scrutiny.
      See id. at 762-64.
           Sindi does say in her supplemental brief that strict scrutiny
      applies here. But, it would be ironic to conclude that we are
      bound by her acceptance of the defendants' asserted standard of
      review, given that she does so in a supplemental brief that she
      submitted only because we chose to disregard her counsel's quite
      justified contention at oral argument (and repeated in her
      supplemental brief) that we have no reason to overturn the
      injunction on grounds that the defendants had not timely raised.


                                              - 81 -

       Case 18-14820-CMA    Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 82 of
                                              105
Case: 16-2347     Document: 00117312786     Page: 82        Date Filed: 07/11/2018     Entry ID: 6183110



      one.      See, e.g., Lothschuetz v. Carpenter, 898 F.2d 1200, 1208-09

      (6th Cir. 1990) (Wellford, J., for the court in part); Balboa

      Island Vill. Inn, Inc. v. Lemen, 156 P.3d 339, 342-53 (Cal. 2007);

      cf.    McCarthy     v.   Fuller,     810   F.3d       456,     462   (7th   Cir.     2015)

      (observing that "[m]ost courts would agree" with the Sixth Circuit

      on this issue).27          And no precedent, so far as I am aware, has

      struck a similar one down under the First Amendment.28

                    The majority does rely on one Supreme Court precedent

      that      invalidated     an   injunction     that       was    a    remedy    for    past

      defamation: Tory, 544 U.S. 734.             See Maj. Op. at 52-53.               But, the

      Court held there that the injunction was an "overly broad prior

      restraint" only because the defamation victim died while the case

      was pending before the Court.              Tory, 544 U.S. at 738.              The Court

      then explained that, in consequence of the defamation victim's



             27
             See also Retail Credit Co. v. Russell, 218 S.E.2d 54, 62-
      63 (Ga. 1975); Advanced Training Sys. v. Caswell Equip. Co., 352
      N.W.2d 1, 11 (Minn. 1984); Flint v. Hutchinson Smoke Burner Co.,
      19 S.W. 804, 806 (Mo. 1892); Nolan v. Campbell, 690 N.W.2d 638,
      652 (Neb. Ct. App. 2004); O'Brien v. Univ. Cmty. Tenants Union,
      Inc., 327 N.E.2d 753, 755 (Ohio 1975); cf. Wagner Equip. Co. v.
      Wood, 893 F. Supp. 2d 1157, 1161-62 (D.N.M. 2012) (adopting a
      constitutional rule that such an injunction may issue); Hill v.
      Petrotech Res. Corp., 325 S.W.3d 302, 309 (Ky. 2010) (same).
             28
              The only precedents of which I am aware that have struck
      down injunctions in defamation cases as prior restraints did so
      under state constitutions. See Kinney v. Barnes, 443 S.W.3d 87,
      101 (Tex. 2014); Willing v. Mazzocone, 393 A.2d 1155, 1157-58 (Pa.
      1978); see also Kramer v. Thompson, 947 F.2d 666, 669-80 (3d Cir.
      1991) (applying Pennsylvania law under Willing, despite finding
      the authorities upholding such injunctions under the First
      Amendment to be "quite persuasive").


                                              - 82 -

       Case 18-14820-CMA       Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50     Pg. 83 of
                                                 105
Case: 16-2347    Document: 00117312786       Page: 83        Date Filed: 07/11/2018     Entry ID: 6183110



      death,     even    though      the    case    was      "not    moot,"    it     was     both

      "unnecessary" and "unwarranted" to further "explore" the enjoined

      parties' claims there, including the claim that "the injunction

      (considered prior to [the defamation victim's] death) was not

      properly tailored and consequently violated the First Amendment."

      Id. at 736-38; see also Carroll, 393 U.S. at 180 (noting that the

      Court need not decide the "thorny" problem of whether an injunction

      against     a     white     supremacist       organization's         rally      could    be

      justified based on findings that the organization had engaged in

      unprotected conduct at a prior rally because the injunction could

      be invalidated on the narrower ground that it was issued ex parte

      without notice or an opportunity to be heard).29

                                                   2.

                   This body of precedent suggests to me that, at the very

      least, there is good reason to tread cautiously in the face of the

      defaulted prior restraint/strict scrutiny argument, just as the

      Court chose to do in Tory itself.                 The majority may be right that

      the courts that have upheld injunctions as prophylactic means of

      preventing the likely recurrence of defamation, like the one before




            29Significantly, the Supreme Court stayed its hand in Tory
      even though the injunction there was even broader than the one
      here, insofar as it permanently enjoined Ulysses Tory "and his
      employees, agents, representatives, and all persons acting in
      concert, cooperation or participation with him" from, among other
      things, "orally uttering statements about [the plaintiff]" in a
      public forum. Pet'rs' Br. at 5-6, Tory, 544 U.S. 734.


                                               - 83 -

       Case 18-14820-CMA        Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 84 of
                                                  105
Case: 16-2347   Document: 00117312786     Page: 84        Date Filed: 07/11/2018     Entry ID: 6183110



      us, have been wrong to rely on the Kingsley Books line of Supreme

      Court precedent.        See, e.g., Balboa Island, 156 P.3d at 346-47.

      That line of precedent may be distinguishable due to defamation's

      more "mutable" nature.        See Maj. Op. at 56.             But, the briefing in

      Tory indicates that we also need to address a different line of

      precedent, which cannot be similarly distinguished.

                   Specifically, the Tory briefing points to Madsen and

      Schenck v. Pro-Choice Network of Western New York, 519 U.S. 357

      (1997), each of which remains good law.                        Those cases upheld

      portions    of     injunctions,     a    permanent       one    in    Madsen    and    a

      preliminary      one   in   Schenck,     that    restricted          defendants     from

      "demonstrating" on public rights of way within fixed buffer zones

      outside abortion clinics -- activity that was, of course, otherwise

      constitutionally protected.          Schenck, 519 U.S. at 380-85; Madsen,

      512 U.S. at 768-71.

                   The    Court    reasoned      that       those     portions       of     the

      injunctions survived First Amendment review because they "burden

      no more speech than necessary to serve a significant government

      interest."     Schenck, 519 U.S. at 372 (quoting Madsen, 512 U.S. at

      765 (citing Carroll, 393 U.S. at 183-84)).                     Thus, neither case

      required the application of strict scrutiny, which demands that a

      regulation    of    expression     be    "the    least     restrictive       means    of

      achieving a compelling state interest."                 McCullen, 134 S. Ct. at

      2530.


                                              - 84 -

       Case 18-14820-CMA     Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 85 of
                                               105
Case: 16-2347    Document: 00117312786    Page: 85        Date Filed: 07/11/2018     Entry ID: 6183110



                   The Court held that this less exacting form of review

      applied, moreover, even though the injunctions "restrict[ed] only

      the speech of antiabortion protesters."                 Madsen, 512 U.S. at 762.

      And the Court explained that this less demanding form of scrutiny

      applied because each injunction, in relevant part, issued "not

      because of the content of [the protesters'] expression, . . . but

      because of their prior unlawful conduct."                   Schenck, 519 U.S. at

      374 n.6 (quoting Madsen, 512 U.S. at 764 n.2) (alteration and

      omission in original).        The Court then went on to explain that

      those injunctions, in relevant part, survived that review because

      of the issuing court's supportable findings that the enjoined

      parties would likely continue to engage in that same conduct absent

      the injunction, id. at 380-82; Madsen, 512 U.S. at 769-70, which

      had involved impeding access to the clinics and harassing those

      clinics'      patients   in   violation        of,      respectively,          a     prior

      injunction in Madsen and state law in Schenck.                   Schenck, 519 U.S.

      at 375; Madsen, 512 U.S. at 763.30


            30The Court also relied in both cases on the fact that
      "alternative channels of communication were left open to the
      protesters."   Schenck, 519 U.S. at 374 n.6 (citing Madsen, 512
      U.S. at 764 n.2).    That is, the protesters were "not prevented
      from expressing their message in any one of several different ways"
      so long as they were outside the buffer zone. Madsen, 512 U.S. at
      764 n.2.   Likewise, the defendants here may still express any
      protected message through "different ways." For example, while
      the majority speculates that the defendants might one day wish to
      apologize by repeating the enjoined words, Maj. Op. at 58, the
      defendants could still apologize without repeating the enjoined
      words. Of course, that might not be a satisfactory alternative to


                                            - 85 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50       Pg. 86 of
                                               105
Case: 16-2347   Document: 00117312786    Page: 86        Date Filed: 07/11/2018     Entry ID: 6183110



                  The Court in Schenck neatly described the underlying

      logic for permitting courts to impose such speech-restrictive

      prophylactic injunctive relief in rejecting the argument that the

      injunction must be struck down because "a ban on 'demonstrating'

      within the fixed buffer zone is 'a ban on peaceful, nonobstructive

      demonstrations on public sidewalks or rights of way'":

                  This argument . . . ignores the record in this
                  case. Based on defendants' past conduct, the
                  District Court was entitled to conclude that
                  some of the defendants who were allowed within
                  [a certain distance] of clinic entrances would
                  not    merely      engage    in    stationary,
                  nonobstructive    demonstrations   but   would
                  continue to do what they had done before:
                  aggressively follow and crowd individuals
                  right up to the clinic door and then refuse to
                  move, or purposefully mill around parking lot
                  entrances in an effort to impede or block the
                  progress of cars.

      519 U.S. at 381-82 (emphasis added).

                  The injunction here is no different.                     It, too, was

      imposed as a prophylactic means of ensuring that proven unprotected

      and unlawful expression would not be repeated.                 And it, too, rests




      a defamer who actually wants to apologize by using enjoined words,
      though it would seem to be the best way of doing so sincerely.
      But, where a defamation defendant objects to a proposed injunction
      on that ground, the district court could easily accommodate the
      concern by fashioning the injunction to permit the apology. Again,
      it is only due to the artificial posture of this case that we are
      concerning ourselves with the potential infringement of the
      expression of messages that the defendants have never said they
      want to express.


                                           - 86 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 87 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 87        Date Filed: 07/11/2018     Entry ID: 6183110



      on unchallenged findings that the enjoined parties likely would

      continue to do what they had been doing absent the injunction.

                   The majority nevertheless attempts to distinguish Madsen

      and Schenck on the ground that this particular injunction is

      content-based and so for that reason must be subjected to strict

      constitutional review.       See Maj. Op. at 60-61; Reed v. Town of

      Gilbert, Ariz., 135 S. Ct. 2218, 2227 (2015); Near v. Minnesota ex

      rel. Olson, 283 U.S. 697, 713 (1931).               But, strict scrutiny would

      ordinarily apply to a speech regulation that, like the ones in

      Madsen and Schenck, "covered people with a particular viewpoint,"

      Madsen, 512 U.S. at 763, and yet the Court did not apply strict

      scrutiny in either of those cases.

                   The Court nicely laid out the reason why in Madsen.                     In

      rejecting the argument that the injunction there was "necessarily

      content    or   viewpoint   based"     simply        because    the    face     of   it

      restricted "only the speech of antiabortion protesters," the Court

      explained:

                   To accept [that] claim would be to classify
                   virtually every injunction as content or
                   viewpoint based. An injunction, by its very
                   nature, applies only to a particular group (or
                   individuals) and regulates the activities, and
                   perhaps the speech, of that group. It does
                   so, however, because of the group's past
                   actions in the context of a specific dispute
                   between real parties. The parties seeking the
                   injunction assert a violation of their rights;
                   the court hearing the action is charged with
                   fashioning   a    remedy   for    a   specific



                                           - 87 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 88 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 88        Date Filed: 07/11/2018     Entry ID: 6183110



                  deprivation, not with the drafting of                       a
                  statute addressed to the general public.

      Id. at 762 (emphasis added).

                  That same reasoning suggests to me that it is hardly

      clear that this injunction is subject to strict scrutiny just

      because    it   targets   specific     statements.           The   District      Court

      included the six statements in the injunction for the entirely

      content-neutral reason that the record showed with unusual clarity

      that the defendants had used these particular statements to defame

      Sindi in the past and that they would likely use them to do so

      again.    Accordingly, there is no reason to think that the District

      Court singled out these statements for any reason other than the

      content-neutral one for which the lower courts permissibly singled

      out certain abortion protesters in issuing the injunctions in

      Madsen and Schenck -- namely, to ensure that the enjoined parties

      would not continue unlawfully to harass their targets through the

      resumption of unprotected expressive activity.

                  For this reason, Snyder v. Phelps, 562 U.S. 443 (2011),

      does not show -- let alone clearly -- that Madsen and Schenck are

      beside the point.         See Maj. Op. at 61.             In Snyder, the Court

      distinguished Madsen on the ground that, in Snyder, a state had

      imposed tort liability for prior protected speech because of both

      "the content and viewpoint of the message conveyed" and not as a

      prophylactic check against the recurrence of prior unprotected



                                           - 88 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 89 of
                                              105
Case: 16-2347    Document: 00117312786     Page: 89        Date Filed: 07/11/2018     Entry ID: 6183110



      speech.     562 U.S. at 457-58.        Thus, by treating this case as if it

      is the same as Snyder, the majority, in my view, makes the basic

      mistake that generally underlies its analysis:                        It equates an

      injunction that has been crafted as a prophylactic means of

      stopping the likely recurrence of speech that has already been

      found to have been expressed in an unprotected manner with a

      regulation to restrict the expression of offensive but protected

      speech from ever being uttered at all.

                                               3.

                   Turning to the issue of whether this injunction is

      sufficiently narrowly tailored, I do not deny that, as written, it

      precludes statements that can be expressed in ways that would be

      protected.       And, I cannot deny that, notwithstanding what the

      undisputed record shows, the defendants may at some point choose

      to use the enjoined statements for some reason other than to

      continue their defamatory campaign against Sindi.

                   But, the defendants would not then be forced to choose

      between contempt and silence.              If, as the majority speculates,

      Maj. Op. at 58, they happen to have a surprising change of heart

      that leads them to want to, say, apologize to Sindi by renouncing

      -- by means of repeating -- their prior statements, they would

      need      only   to   call   upon    the      District      Court's     unquestioned

      responsibility to modify the injunction.                   See Balboa Island, 156

      P.3d at 353 & n.13.


                                             - 89 -

       Case 18-14820-CMA     Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 90 of
                                                105
Case: 16-2347    Document: 00117312786    Page: 90        Date Filed: 07/11/2018     Entry ID: 6183110



                   I recognize -- as the majority rightly notes -- that a

      regulation of speech ordinarily may not be justified on the ground

      that it permits restricted speakers to obtain a court's permission

      to speak.       See Maj. Op. at 59-60.              But, as Madsen and Schenck

      recognized, cases like the one before us arise in the wake of a

      party's having engaged in prior unprotected conduct. And, in cases

      of that type, per Madsen and Schenck, lower courts have been

      afforded room to craft particularized, prophylactic injunctions to

      prevent the recurrence of irreparable harm based on supportable

      findings that the parties to be enjoined will resume their prior

      pattern of unprotected, unlawful conduct absent the injunction.

                   All of that said, I do not dispute that this injunction

      could be more narrowly drawn -- just as the ones at issue in Madsen

      and Schenck also could have been.              It could, for example, have

      included a coda that enjoined the listed statements only insofar

      as the defendants use them to defame Sindi, just as each of the

      injunctions in Madsen and Schenck could have included a coda that

      limited the protesters' presence in the buffer zone only to the

      extent that they behaved in an unprotected manner.31


            31
             As explained in his thoughtful brief, the amicus would go
      one step further and say that even a coda would not be enough to
      save the injunction before us because the injunction "threatens
      criminal punishment [for violating the injunction] without
      providing the important procedural safeguards that criminal libel
      law provides." In my view, however, this argument, not raised by
      the defendants, mistakenly equates criminalizing defamation as
      primary conduct (as in the case of criminal libel) with


                                            - 90 -

       Case 18-14820-CMA    Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 91 of
                                               105
Case: 16-2347   Document: 00117312786    Page: 91        Date Filed: 07/11/2018     Entry ID: 6183110



                  But, such a coda comes at the expense of the specificity

      and clarity of the prohibition and thus at the ease of its

      enforcement.     And because such codas invite enjoined parties to

      press their luck, a constitutional requirement to impose one

      amounts to a constitutional requirement that victims of unlawful

      campaigns of defamation -- such as Sindi -- tolerate a greater

      risk of suffering irreparable harm.

                  There is no clear precedent, however, that requires

      proven defamation victims to bear that risk.                     In fact, Madsen

      permitted the imposition of a prophylactic ban on some otherwise

      protected demonstrating in part because a more tailored prior

      injunction banning "blocking or interfering with public access to

      the clinic, and from physically abusing persons entering or leaving

      the clinic" had "proved insufficient."                512 U.S. at 758-59.          And

      Schenck then clarified that a court may proceed with imposing "a

      'speech-restrictive' injunction" that is found necessary to avoid




      criminalizing the violation of an injunction that has been issued
      as a properly predicated prophylactic protection against the
      future expression of unprotected speech found likely to recur.
      Certainly there were no criminal safeguards provided for in the
      injunctions in Madsen and Schenck.     See Pro-Choice Network of
      Western N.Y. v. Project Rescue Western N.Y., 799 F. Supp. 1417,
      1440-41 (W.D.N.Y. 1992); Operation Rescue v. Women's Health Ctr.,
      Inc., 626 So. 2d 664, 676-82 (Fla. 1993) (per curiam). But, the
      Court was not troubled by that fact, even though the underlying
      harassing conduct could be criminalized only by respecting those
      safeguards.


                                           - 91 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 92 of
                                              105
Case: 16-2347   Document: 00117312786    Page: 92        Date Filed: 07/11/2018     Entry ID: 6183110



      irreparable harm "without first trying a 'non-speech restrictive'

      injunction."      519 U.S. at 382.

                                             II.

                  The    majority's      First      Amendment       ruling        limits    a

      defamation victim's right to secure protection from the harm that

      her obstinate defamers are likely to inflict.                    But, this ruling

      may have even broader implications, as I do not see why its logic

      applies only to remedies for defamation.                  See, e.g., Aguilar v.

      Avis Rent a Car Sys., Inc., 980 P.2d 846, 853-59 (Cal. 1999)

      (holding that enjoining a defendant's use of racial epithets at

      the   defendant's    workplace     was     not     an   unconstitutional         prior

      restraint because it was based "on [his] continuing course of

      repetitive conduct" that violated employment discrimination law).

                  By discussing the merits of this ruling at length,

      however, I do not mean to resolve the underlying constitutional

      issues. I mean only to explain my disagreement with the majority's

      assertion that its conclusions are so firmly rooted in basic First

      Amendment principles and precedents that we have good reason to

      depart from our usual "raise-or-waive" rule.                    Nor do I see any

      reason for the majority to address these debatable and defaulted

      First Amendment arguments when the majority suggests that the much

      less consequential, albeit still defaulted, argument that the

      record did not show that an injunction was necessary to prevent




                                           - 92 -

       Case 18-14820-CMA   Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 93 of
                                              105
Case: 16-2347   Document: 00117312786         Page: 93     Date Filed: 07/11/2018     Entry ID: 6183110



      irreparable     harm    could      on    its   own     suffice     to   justify      the

      invalidation of the injunction.

                  The majority itself counsels that "courts should not

      rush to decide unsettled issues when the exigencies of a particular

      case do not require such definitive measures."                       Maj. Op. at 50

      (quoting Privitera v. Curran (In re Curran), 855 F.3d 19, 22 (1st

      Cir. 2017)).     That counsel commands special attention, it seems to

      me, when its disregard risks causing irreparable harm to a proven

      victim of a years-long defamation campaign for reasons first

      brought to her attention -- if even then -- only at oral argument

      in our court.

                  For these reasons, I respectfully dissent from Part VII,

      while otherwise fully joining the majority's excellent analysis.




                                               - 93 -

       Case 18-14820-CMA     Doc 175-1    Filed 06/11/21     Ent. 06/11/21 15:15:50   Pg. 94 of
                                                105
Case: 16-2347    Document: 00117312786             Page: 94  Date Filed: 07/11/2018              Entry ID: 6183110
                                                    -APPENDIX A-

                                                                Sindi v. El-Moslirnany, et al
                                                                Case No. 1:13-cv-10798-IT
         Case 1:13-cv-10798-IT Document 203-1 Filed 07/27/16 Page 1 of 9         Page No. 1

                                  Plaintiff's Alleged Defamatory Statements


        Exhibit 29 (A pril 20, 201 2 email from Samia El-Mos limany to Mr. Eba at camp-online.org)
           • Page One:
                   o "I am just one victim of Hayat Sindi's manipulations"

           •    Page Two:
                   o "Dr. Sindi has misrepresented by herself and her accomplishments as a Muslim
                      and professional";
                   o "In addition, her personal, professional and academic resume is fraught with
                      untruths and exaggeration, calling into question her credentials as a scholar and a
                      professional."
                   o "What might seem as trivial dishonesty or vanity about her age, has given her
                      opportunities that should have gone to those who actually fit the 'youth' criteria
                      for specific awards."
                   o "By misrepresenting her age, Sindi robbed opportunities for recognition, public
                      relations support, funding opportunities and career advancement, from the very
                      youth she proclaims to support with her new institute, http ://i2 institute. rg."
                   o " ... professionally, Sindi promotes herself as 'one of the world's leading
                      biotechnologists'".

        Exhibit 44 (December 22. 2012 email fror.n Ann El-Mos lim any to Joi Ito)
           • Page One:
                   o "I have done extensive research on Hayat Sindi, finding her personal, professional
                      and academic resume is fraught with complete untruths and exaggeration, calling
                      into question her credentials as a scholar and a professional"
                   o "Currently her problematic background is coming under scrutiny from both
                      Middle East and international media outlets."
                   o " ... several board members of the i2 Institute [] have launched their own
                      proactive investigations after my contact with them ."
                   o " ... Sindi had little, if no participation, in her most publicly touted achievement -
                      the .actual scientific development and invention of the diagnostic tool developed
                      in the Harvard lab of Professor George Whitesides and the founding of the
                      company, Diagnostics For All. It is for this invention which was not hers, that
                      Sindi was awarded the National Geographic Emerging Scholar Award, the
                      PopTech Innovation Fellowship, and was honored with a UNESCO
                      Ambassadorship"
           • Page Two:
                   o "Imagine when Saudi youth discover that their hero(ine) is a fraud ... "
           • Page Two/"Hayat Sindi in Brief"
                   o "False and Exaggerated Academic and Professional Accomplishments Resulting
                      in Undeserved Accolades"




                                                                                                            EXHIBIT


       Case 18-14820-CMA         Doc 175-1
                                                        -94-
                                                 Filed 06/11/21      Ent. 06/11/21 15:15:50
                                                                                                    I A
                                                                                                   Pg. 95 of
                                                       105
Case: 16-2347 Case
               Document:
                   1:13-cv-10798-IT
                          00117312786
                                    Document
                                        Page:203-1
                                              95   Date
                                                   FiledFiled:
                                                         07/27/16
                                                               07/11/2018
                                                                    Page 2 ofEntry
                                                                             9     ID: 6183110
                                                                              Sindi v. El-Moslimany, et al
                                                                              Case No. 1:13-cv-10798-IT
                                                                                               Page No. 2

                                 Plaintiff’s Alleged Defamatory Statements

                 o “PhD research conducted and dissertation allegedly written by Dr. Adrian
                     Stevenson … while under the advisorship of Professor Christopher Lowe, at
                     Cambridge University..”
                 o “Although given the title of Harvard Visiting Scholar with Professor George
                     Whitesides … Sindi did not teach, do any research of substance, work in the
                     laboratory, or pursue a degree or post doctoral at Harvard”
                 o “Does not have an MBA from Harvard as stated in numerous media articles”;
                 o “No record of having studied at Oxford”;
          •   Page Three / “Hayat Sindi in Brief”
                 o “Falsification of her age by 11 years”;
                 o “By misrepresenting her age, Sindi robbed opportunities for recognition, public
                     relations support, funding opportunities and career advancement, from the very
                     youth she claims to support with her new institute, http://i2institute.org”;
                 o “she claimed to be 16”
                 o “she claimed to be 29”
                 o “she claimed to be 31”
                 o “she claimed to be 32”
                 o “Fraudulent claims of inventions”
          •   Page Four / “Hayat Sindi in Brief”
                 o “Promotes self as one of the world’s top biotechnologists”;
                 o “Sonoptix is housed in an apparently empty store front in Cambridge”;
          •   Page Five / “Hayat Sindi in Brief”
                 o “Sindi brought a frivolous lawsuit against American Samia El-Moslimany”

       Exhibit 50 (January 18, 2013 Washington Post article -- David Ignatius: Women gain newfound
       stature in Saudi Arabia, including comments)
           • Page 000020 (comment by “Her fiance’s wife”)
                   o “Sindi’s ever changing pathologically altered life story”
                   o “She has been lying about her age since 1999, successfully snatching honors and
                      awards for young scholars when she was in her 40’s”
                   o “… her non-existent role in the founding of DFA”
                   o “my family and I are left homeless and penniless ….”

       Exhibit 51 (January 30, 2013 Amazon Review)
          • Page 3
                  o “Hayat Sindi’s personal, professional and academic resume is fraught with
                      exaggeration, and calls into question her credentials as a scientist, a scholar and a
                      professional, and certainly as a role model for young people”;
                  o “Nearly every page of this book about Sindi is filled with her now famous
                      inaccuracies and exaggerations about her past, her claiming of discoveries that are
                      not her own, as well as the accolades she received she received as a result of her
                      fabrications”;




                                                          -95-
       Case 18-14820-CMA          Doc 175-1     Filed 06/11/21      Ent. 06/11/21 15:15:50      Pg. 96 of
                                                      105
Case: 16-2347 Case
               Document:
                   1:13-cv-10798-IT
                          00117312786
                                    Document
                                        Page:203-1
                                              96   Date
                                                   FiledFiled:
                                                         07/27/16
                                                               07/11/2018
                                                                    Page 3 ofEntry
                                                                             9     ID: 6183110
                                                                           Sindi v. El-Moslimany, et al
                                                                           Case No. 1:13-cv-10798-IT
                                                                                            Page No. 3

                                Plaintiff’s Alleged Defamatory Statements

                  o “If Sindi has made any scientific discoveries, none of them have been produced or
                    are helping cancer patients”;
                  o “… Sindi had little, if no participation, in her most publicly touted achievement –
                    the actual scientific development and invention of the diagnostic tool developed
                    in the Harvard lab of Professor George Whitesides and the founding of the
                    company, Diagnostics for All.”
                  o “It was primarily for this invention, which was not hers alone to claim, that Sindi
                    was awarded the National Geographic Emerging Scholar Award, and was also
                    honored with a Pop Tech Innovation Fellowship, and just recently made a
                    UNESCO Ambassador”
                  o “By lying about her age, Sindi robbed opportunities for recognition, public
                    relations support, funding opportunities and career advancement, from the very
                    Saudi and Muslim youth she proclaims to support”
                  o “In 1991, when Sindi arrived in the UK, she was 24 years old (she claims to have
                    come at 15 or 16 years of age) and had already attended medical school at King
                    Abdul Aziz University for at least two years, where the medium of instruction is
                    English”
                  o “She certainly spoke English when she arrived in the UK with her father who
                    arranged for her to stay in a rooming house of a well-respected Muslim teacher,
                    Yusuf Qardawi”
                  o “Dr. Lowe accepted Sindi as a doctoral candidate, even though she did not have
                    the prerequisite knowledge to become a candidate in biotechnology”;
                  o “[she received her PhD from Cambridge], for which her PhD adviser, Dr. Lowe,
                    says she did not deserve, as the research and dissertation appeared to be carried
                    out by one of her colleagues another postdoctoral student”
                  o “Sindi continues to claim ownership of the MARS invention”;
                  o “Sindi never produced a process to make sewage water clean enough to drink, and
                    if such a process exists and is helping ‘poor communities’ Sindi played no part”
                  o “Sindi appears to have … two patents, one of which was based on her potentially
                    plagiarized PhD research ….”; and
                  o “Sindi was part of a team of 6 and did not head the team that won the MIT
                    Entrepreneurship Competition, the team was mentored and headed by Harvard
                    Business School Professor Vicki Sato”.

       Exhibit 52 (January 29, 2013 email between Samia El-Moslimany and David Ignatius of the
       Washington Post)
          • Page One:
                  o “… [Sindi] has a history of lying, repeatedly contradicting herself, and making
                      completely false statements to the media”;
          • Page Two:
                  o “Tens of thousands of people surely read the article when first published, and
                      deserve to know there are glaring omissions and in fact were recounted
                      exaggerations, if not outright lies”;



                                                      -96-
       Case 18-14820-CMA        Doc 175-1      Filed 06/11/21    Ent. 06/11/21 15:15:50      Pg. 97 of
                                                     105
Case: 16-2347 Case
               Document:
                   1:13-cv-10798-IT
                          00117312786
                                    Document
                                        Page:203-1
                                              97   Date
                                                   FiledFiled:
                                                         07/27/16
                                                               07/11/2018
                                                                    Page 4 ofEntry
                                                                             9     ID: 6183110
                                                                           Sindi v. El-Moslimany, et al
                                                                           Case No. 1:13-cv-10798-IT
                                                                                            Page No. 4

                                Plaintiff’s Alleged Defamatory Statements

                 o “Sindi fraudulently was awarded PhD. According to people intimately involved
                    with her personally and academically, Sindi did not carry out the research nor
                    author the PhD dissertation for which she was awarded a Cambridge Doctorate”;
                 o “She launched an unsuccessful company, Sonoptix circa 2003, which died a quick
                    death by 2004”;
                 o “She was originally allowed to call herself a “Co-founder” of DFA for the
                    purposes of bringing in funding, at which she utterly failed. She had no
                    substantive part in the creation of the company, other than as a member of the six
                    person business plan team, and as a facilitator in getting Berlow and Carmichael
                    to do the serious business establishment legwork”
                 o “Yes, she’s launched the i2 institute. One board member, the original only other
                    woman on her board, has quietly resigned. A newly added board member has
                    confided they will resign, and another member has retained a private investigator
                    to retroactively check into Sindi’s background and has been questioning me. One
                    supporting ‘partner’ indirectly contacted people close to me and is seriously
                    considering their association with her tainted organization.”
                 o “… her biggest financial backers are involved in an investigation of her fraudulent
                    background and misuse of funds, stemming back to her Cambridge days”;
                 o “con-artist Sindi”;
                 o “The problem is that Sindi’s ‘accomplishments’ are simply her fabricated story, or
                    honors bestowed upon her by those who believed her story”;
                 o “Her PhD: Ghost researched, ghost written”; and
                 o “Harvard Visiting Scholar: Never taught or did substantive research …[t]he title
                    was bestowed upon her so she could retain a visa to the US and go back to
                    brandishing her Harvard association to raise funds for DFA and Nano Terra.”
          •   Page Three
                 o “… funding for Sonoptix dried up because the technology failed”;
                 o “Awarded the MIT Arab-American Science and Technology Young Professional
                    Award, a Pop Tech Fellowship, the National Geographic Emerging Scholar
                    Award, UNESCO Ambassadorship and an array of empty Arab achievement
                    awards: You bet, based on her lies about her age and on the same fabricated story
                    of determined accomplishments that she shared with you.”
                 o “When she arrived in the UK to restart her undergrad degree, she had completed
                    at least two years of medical school at King Abdul Aziz University in Jeddah
                    where the medium of instruction is English. She spoke English”.

       Exhibit 66 (February 12, 2014 email to “a number of US State Department employees, the and
       the US Consul General in Jeddah)
           • Page One:
                  o “Hayat Sindi has brought me to the verge of financial collapse by a frivolous
                     $10,000,000 lawsuit she, and the i2 Institute she heads, have brought against me
                     in Boston”; and
                  o “Hayat Sindi is an academic and scientific fraud”.




       Case 18-14820-CMA         Doc 175-1               -97-
                                               Filed 06/11/21    Ent. 06/11/21 15:15:50      Pg. 98 of
                                                     105
Case: 16-2347 Case 1:13-cv-10798-IT
               Document:            Document
                          00117312786   Page:203-1
                                              98   FiledFiled:
                                                   Date  07/27/16   Page 5 ofEntry
                                                               07/11/2018    9     ID: 6183110
                                                                             Sindi v. El-Moslimany, et al
                                                                             Case No. 1:13-cv-10798-IT
                                                                                              Page No. 5

                                 Plaintiff’s Alleged Defamatory Statements

          •   Page Two:
                 o “Currently of greatest concern is the apparent use of i2 Institute funds by Hayat
                     Sindi and the i2 Institute Board of Directors in bringing another frivolous lawsuit
                     against the very Arab youth that she purports to mentor”;
                 o “Currently her problematic background is coming under scrutiny from both
                     Middle East and international social media. Several board members of the i2
                     Institute who have launched their own proactive investigations, prudently
                     removed themselves from the i2 Institute Board, fearing that they would become
                     associated with the scandal of fraud that is being revealed.”;
                 o “Imagine when Arab youth discovery that their heroine is a fraud…”; and
          •   Page Three / “Hayat Sindi in Brief”
                 o “False and exaggerated Academic and Professional Accomplishments Resulting
                     in Undeserved Accolades and Appointments”;
                 o “Cambridge PhD research and dissertation not by Sindi”;
                 o “According to Professor Christopher Lowe, Sindi’s PhD supervisor at Cambridge,
                     he was very reluctant to accept Sindi into the Cambridge Biotechnology PhD
                     program, because of her lack of prerequisite knowledge”;
                 o “Suspicion of Academic Fraud by Hayat Sindi”; “Her PhD research was
                     allegedly conducted and her dissertation written, by Adrian Stevenson, a
                     postdoctoral and very intimate friend of Sindi”
                 o “Lowe claimed that the writing style of her dissertation was clearly that of
                     Stevenson, and that they were ‘very, very intimate friends’”;
                 o “Lowe believes that ‘money definitely changed hands’”;
                 o “Myer Berlow of NanoTerra also confirmed that she did not have the basic
                     scientific or technical knowledge to have conducted the research or to have
                     written her dissertation”;
                 o “According to Myer Berlow and others closely associated with her, Sindi did not,
                     in a substantive way, teach, take part in research, work in the laboratory, or pursue
                     a degree or post doctorate at Harvard”;
                 o “Falsification of age”;
                 o “Sindi began publicly lying about her age from 1999, sometimes as much as
                     eleven years”;
                 o “By continually misrepresenting her age, Sindi robbed opportunities for
                     recognition, public relations support, funding opportunities and career
                     advancement, from the very youth she proclaims to support with her new
                     institute”;
                 o “she claimed to be 16”;
          •   Page Four / “Hayat Sindi in Brief”
                 o “she claimed to be in her twenties”;
                 o “she claimed to be 29”;
                 o “she claimed to be 31”;
                 o “she claimed to be 32”;
                 o “Fraudulent Claims of Inventions and Patents”;




                                                         -98-
       Case 18-14820-CMA         Doc 175-1     Filed 06/11/21     Ent. 06/11/21 15:15:50       Pg. 99 of
                                                     105
Case: 16-2347 Case
               Document:
                   1:13-cv-10798-IT
                          00117312786
                                    Document
                                        Page:203-1
                                              99   Date
                                                   FiledFiled:
                                                         07/27/16
                                                               07/11/2018
                                                                    Page 6 ofEntry
                                                                             9     ID: 6183110
                                                                            Sindi v. El-Moslimany, et al
                                                                            Case No. 1:13-cv-10798-IT
                                                                                             Page No. 6

                                 Plaintiff’s Alleged Defamatory Statements

                 o “Sindi did not in a substantive way participate in the actual invention of the
                     postage stamp-sized medical diagnostic tool developed in the lab of Professor
                     George Whitesides at Harvard”;
                 o “It was for this invention, the invention in which she did not substantively
                     participate, that she was exclusively honored and awarded by both Poptech and
                     National Geographic”; and
                 o “Sindi fraudulently has claimed to have ‘invented’ MARS, a medical diagnostic
                     sensor, and claimed her UK-based dormant company Sonoptix, produced the
                     sensor”
          •   Page Five / “Hayat Sindi in Brief”
                 o “Sindi promotes herself as one of the world’s top biotechnologists.”
                 o “Sindi appears to have her name on 2 possibly 3 patents. One patent is based on
                     her PhD research allegedly carried out by her close friend Adrian Stevenson, also
                     allegedly compensated…”; and
                 o “Sonoptix is housed in an apparently empty storefront in Cambridge”;
                 o “Purportedly Sindi was brought onboard [at Nano Terra] to raise funds for the
                     company from Saudi Arabia, and was entirely unsuccessful”;
          •   Page Six / “Hayat Sindi in Brief”
                 o “Appointment to UNESCO based in large part on a recommendation from Adrian
                     Stevenson, the very close friend and alleged compensated author of her PhD
                     dissertation”

       Exhibit 67 (February 12, 2014 email from “Abdullah Alhaq” to “i2 Institute Board Members and
       Members of the Media”)
          • Page Two
                  o “Hayat Sindi’s personal, professional and academic resume is fraught with
                     complete untruths and exaggerations. Her PhD supervisor at Cambridge, her
                     “colleagues” at Harvard, and many, many others attest to this. Please see (Hayat
                     Sindi in Brief) below.”
                  o “Currently of greatest concern is the apparent use of i2 Institute donated funds by
                     Hayat Sindi and the i2 Institute Board of Directors in bringing a frivolous lawsuit
                     against the very Arab youth that they claim to mentor”
                  o “her problematic background is coming under scrutiny from other Middle East
                     and international media. Several former board members of the i2 Institute began
                     their own proactive investigations, which resulting in individuals removing
                     themselves from the i2 Institute Board, fearing that they would be associated with
                     the scandal of deception that is being revealed”;
                  o “Imagine when Arab youth discover that their heroine is a fraud ….”;
                  o “Hayat Sindi is an illusion perpetuated by the West – Cambridge, Harvard,
                     National Geographic, the UN.”
                  o “In addition, it is important to know we have personally interviewed everyone
                     mentioned below and we are ready to refer you directly to sources of the
                     information that prove her qualifications are fictional”;



                                                         -99-
      Case 18-14820-CMA         Doc 175-1      Filed 06/11/21    Ent. 06/11/21 15:15:50      Pg. 100 of
                                                     105
Case: 16-2347 Case 1:13-cv-10798-IT
               Document: 00117312786Document
                                       Page: 203-1
                                             100   Filed Filed:
                                                   Date  07/27/16   Page 7 of 9
                                                                07/11/2018    Entry ID: 6183110
                                                                            Sindi v. El-Moslimany, et al
                                                                            Case No. 1:13-cv-10798-IT
                                                                                             Page No. 7

                                Plaintiff’s Alleged Defamatory Statements

          •   Page Two through Three / “Hayat Sindi in Brief”
                 o “False and exaggerated Academic and Professional Accomplishments Resulting
                    in Undeserved Accolades and Appointments”;
                 o “Cambridge PhD research and dissertation not by Sindi”;
                 o “According to Professor Christopher Lowe, Sindi’s PhD supervisor at Cambridge,
                    he was very reluctant to accept Sindi into the Cambridge Biotechnology PhD
                    program, because of her lack of prerequisite knowledge”;
                 o “Suspicion of Academic Fraud by Hayat Sindi”; “Her PhD research was
                    allegedly conducted and her dissertation written, by Adrian Stevenson, a
                    postdoctoral and very intimate friend of Sindi”
                 o “Lowe claimed that the writing style of her dissertation was clearly that of
                    Stevenson, and that they were ‘very, very intimate friends’”;
                 o “Lowe believes that ‘money definitely changed hands’”;
                 o “Myer Berlow of NanoTerra also confirmed that she did not have the basic
                    scientific or technical knowledge to have conducted the research or to have
                    written her dissertation”;
                 o “According to Myer Berlow and others closely associated with her, Sindi did not,
                    in a substantive way, teach, take part in research, work in the laboratory, or pursue
                    a degree or post doctorate at Harvard”;
                 o “Falsification of age”;
                 o “Sindi began publicly lying about her age from 1999, sometimes as much as
                    eleven years”;
                 o “By continually misrepresenting her age, Sindi robbed opportunities for
                    recognition, public relations support, funding opportunities and career
                    advancement, from the very youth she proclaims to support with her new
                    institute”;
                 o “she claimed to be 16”;
                 o “she claimed to be in her twenties”;
                 o “she claimed to be 29”;
                 o “she claimed to be 31”;
                 o “she claimed to be 32”;
                 o “Fraudulent Claims of Inventions and Patents”;
                 o “Sindi did not in a substantive way participate in the actual invention of the
                    postage stamp-sized medical diagnostic tool developed in the lab of Professor
                    George Whitesides at Harvard”;
                 o “It was for this invention, the invention in which she did not substantively
                    participate, that she was exclusively honored and awarded by both Poptech and
                    National Geographic”; and
                 o “Sindi fraudulently has claimed to have ‘invented’ MARS, a medical diagnostic
                    sensor, and claimed her UK-based dormant company Sonoptix, produced the
                    sensor”
                 o “Sindi promotes herself as one of the world’s top biotechnologists.”




       Case 18-14820-CMA        Doc 175-1               -100- Ent. 06/11/21 15:15:50
                                              Filed 06/11/21                                  Pg. 101 of
                                                    105
Case: 16-2347 Case
               Document:
                   1:13-cv-10798-IT
                         00117312786Document
                                       Page: 203-1
                                             101   Date
                                                   Filed Filed:
                                                         07/27/16
                                                                07/11/2018
                                                                    Page 8 of 9
                                                                              Entry ID: 6183110
                                                                            Sindi v. El-Moslimany, et al
                                                                            Case No. 1:13-cv-10798-IT
                                                                                             Page No. 8

                                 Plaintiff’s Alleged Defamatory Statements

                  o “Sindi appears to have her name on 2 possibly 3 patents. One patent is based on
                    her PhD research allegedly carried out by her close friend Adrian Stevenson, also
                    allegedly compensated…”; and
                  o “Sonoptix is housed in an apparently empty storefront in Cambridge”;
                  o “Purportedly Sindi was brought onboard [at Nano Terra] to raise funds for the
                    company from Saudi Arabia, and was entirely unsuccessful”;

       Exhibit 164 (email from Ann El-Moslimany to the Daily Beast)
          • Page One:
                  o “Since that time I began cooperating with a journalist and have undertaken
                     extensive research on Sindi, finding far more corruption ….”
                  o “Sindi’s personal, professional and academic resume is fraught with complete
                     untruths and exaggeration, proving her credentials as a scientist, a scholar, and a
                     professional are mostly fabricated”
                  o “Currently her problematic background is not only being investigated by me, but
                     is coming under scrutiny from both Middle East and international media outlets”
                  o “I am aware of several board members of the i2 Institute, the organization
                     recently launched by Sindi, who have begun their own proactive investigations
                     after my contact with them.”
                  o “Nashwa Taher, a prominent Saudi business woman, was formerly on the board
                     and has left the i2 Institute”;
                  o “According to reliable sources, Sindi had little, if no participation, in her most
                     publicly touted achievement – the actual scientific development and invention of
                     the diagnostic tool developed in the Harvard lab of Professor George Whitesides
                     and the founding of the company, Diagnostics For All. It is for this invention
                     which was not hers, that Sindi was profiled by your article in the Daily Beast, was
                     awarded the National Geographic Emerging Scholar Award, and was also
                     honored with a Pop Tech Innovation Fellowship, and just recently made a
                     UNESCO Ambassador”; and
                  o “In addition to her dubious credentials …”
          • Page Two:
                  o “Imagine when Saudi youth discovery that their hero(ine) that you helped to
                     promote, is a fraud.”
                  o “In case you have any doubts as to the truth of my allegations a few details of my
                     research are below, and are being further investigated by international journalists
                     working to discover the truth about Hayat Sindi.”
                  o “I am ready to refer you directly to sources of the information that can prove her
                     qualifications are greatly exaggerated if not fictional”.

       Exhibit 165 (July 10, 2016 Facebook Post by Ann El-Moslimany)
          • “Instead a self-promoting individual who apparently was unwilling to commit herself to
              the hears of grueling work that is an absolute necessity to truly excel in any field, but




       Case 18-14820-CMA        Doc 175-1             -101-
                                               Filed 06/11/21    Ent. 06/11/21 15:15:50       Pg. 102 of
                                                     105
Case: 16-2347 Case 1:13-cv-10798-IT
               Document: 00117312786Document
                                       Page: 203-1
                                             102   Filed Filed:
                                                   Date  07/27/16   Page 9 of 9
                                                                07/11/2018    Entry ID: 6183110
                                                                            Sindi v. El-Moslimany, et al
                                                                            Case No. 1:13-cv-10798-IT
                                                                                             Page No. 9

                                  Plaintiff’s Alleged Defamatory Statements

                instead relied on feminine wiles to cajole others to achieve what she would claim for
                herself has managed to achieve this position.”
           •    Further accolades and empty honors have come from McKinsey Corporation, Harvard,
                the US State Department, Cambridge University, National Geographic, the Clinton
                Foundation and even the United Nations – each one of whom has failed to look beyond
                Sindi’s own self endorsement”.

       See also:
          • Duplicate publication or republication of Exhibit 29, as reflected in Exhibit 31;
          • Duplicate publication or republication of Exhibit 44, including “Hayat Sindi in Brief,” as
              reflected in Exhibit 163




       4828-2653-6757, v. 4




                                                         -102-
       Case 18-14820-CMA         Doc 175-1     Filed 06/11/21 Ent. 06/11/21 15:15:50         Pg. 103 of
                                                     105
Case: 16-2347      Document: 00117312786           -APPENDIX
                                                   Page: 103 B-Date Filed: 07/11/2018           Entry ID: 6183110
                   Case 1:13-cv-10798-IT Document 223 Filed 10/06/16 Page 1 of 2



                              UNITED STATES DISTRICT
                                COURT DISTRICT OF
                                 MASSACHUSETTS
       HAYAT                          *
       SINDI,                         *
                 Plaintiff,           *
                                      *
              v.                      *     Civil Action No. 13-cv-10798-IT
                                      *
       SAMIA EL-MOSLIMANY and         *
       ANN EL-MOSLIMANY,              *
                                      *
                 Defendants.          *

                                          AMENDED FINAL JUDGMENT

                                                  October 6, 2016

            This action was tried by a jury with U.S. District Judge Indira Talwani presiding, and the

       jury has rendered a verdict. Thereafter, the court has made further factual findings in support of a

       permanent injunction.

                It is ordered that:

                Plaintiff Hayat Sindi recover from Defendant Samia El-Moslimany the amount of

       $1,476,000 in compensatory and special damages; $631,808.88 in prejudgment interest, which is

       calculated at a rate of 12% per annum, Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013

       through August 18, 2016 (the date of the original judgment); and costs as allowed by separate

       order. Post-judgment interest is awarded at a rate of .56% per annum, 28 U.S.C. § 1961.

                Plaintiff Hayat Sindi recover from Defendant Ann El-Moslimany the amount of $344,000

       in compensatory and special damages; $147,250.85 in prejudgment interest, which is calculated

       at a rate of 12% per annum, Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013 through

       August 18, 2016 (the date of the original judgment); and costs as allowed by separate order.

       Post-judgment interest is awarded at a rate of .56% per annum, 28 U.S.C. § 1961.




                                                       -103
       Case 18-14820-CMA              Doc 175-1   Filed- 06/11/21   Ent. 06/11/21 15:15:50      Pg. 104 of
                                                         105
Case: 16-2347     Document:
                  Case 1:13-cv-10798-IT
                            00117312786Document
                                          Page: 104
                                                 223 Filed
                                                      Date10/06/16
                                                           Filed: 07/11/2018
                                                                     Page 2 of 2Entry ID: 6183110



                Defendants Samia El-Moslimany and Ann El-Moslimany are enjoined from repeating—

       orally, in writing, through direct electronic communications, or by directing others to websites or

       blogs reprinting Samia El-Moslimany’s or Ann El-Moslimany’s letters and comments—the

       statements:

                1. That Hayat Sindi is an academic and scientific fraud;

                2. That Sindi received awards meant for young scholars or other youth by lying about

                     her age;

                3. That Sindi was fraudulently awarded her PhD;

                4. That Sindi did not conduct the research and writing of her dissertation;

                5. That Sindi’s dissertation was “ghost researched” and “ghost written”;

                6. That Sindi’s role in the founding of Diagnostics For All was non-existent, and that

                     Sindi did not head the team of six people that won the MIT Entrepreneurship

                     Competition.

                IT IS SO ORDERED.

       October 6, 2016                                                      /s/ Indira Talwani
                                                                            United States District Judge




                                                        2

                                                   -104-
       Case 18-14820-CMA            Doc 175-1   Filed 06/11/21     Ent. 06/11/21 15:15:50      Pg. 105 of
                                                       105
